Exhibit 10.30
RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN
As Amended and Restated
Generally Effective as of January 1, 2007

 



--------------------------------------------------------------------------------



 



RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN
TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
ARTICLE II ELIGIBILITY
    15  
2.1 Initial Eligibility Requirements
    15  
2.2 Treatment of Interruptions of Service
    16  
2.3 Change in Status
    17  
 
       
ARTICLE III CONTRIBUTIONS
    17  
3.1 Pre-Tax Contributions
    17  
3.2 Matching Contributions
    19  
3.3 Profit Sharing Contributions
    19  
3.4 Discretionary Contributions
    19  
3.5 Form of Contributions
    20  
3.6 Timing of Contributions
    20  
3.7 Contingent Nature of Company Contributions
    20  
3.8 Restoration Contributions
    21  
3.9 USERRA Compliance
    21  
3.10 Catch-up Contributions
    21  
 
       
ARTICLE IV ROLLOVERS AND TRANSFERS BETWEEN PLANS
    22  
4.1 Rollover Contributions
    22  
4.2 Transfer Contributions
    23  
4.3 Spin-offs to Other Plans
    23  
 
       
ARTICLE V PARTICIPANTS’ ACCOUNTS: CREDITING AND ALLOCATIONS
    24  
5.1 Establishment of Participants’ Account
    24  
5.2 Allocation and Crediting of Pre-Tax, Matching, Profit Sharing, Rollover and
Transfer Contributions
    24  
5.3 Allocation and Crediting of Discretionary Contributions
    24  
5.4 Crediting of Restoration Contributions
    25  
5.5 Allocation of Forfeitures
    25  
5.6 Allocation and Crediting of Investment Experience
    25  
5.7 Notice to Participants of Account Balances
    26  
5.8 Good Faith Valuation Binding
    26  
5.9 Errors and Omissions in Accounts
    26  
 
       
ARTICLE VI CONTRIBUTION AND SECTION 415 LIMITATIONS AND NONDISCRIMINATION
REQUIREMENTS
    27  
6.1 Deductibility Limitations
    27  
6.2 Maximum Limitation on Elective Deferrals
    27  

i



--------------------------------------------------------------------------------



 



              Page  
6.3 Nondiscrimination Requirements for Pre-Tax Contributions
    28  
6.4 Nondiscrimination Requirements for Matching Contributions
    30  
6.5 Order of Application
    33  
6.6 Code Section 415 Limitations on Maximum Contributions
    33  
6.7 Construction of Limitations and Requirements
    35  
 
       
ARTICLE VII INVESTMENTS
    36  
7.1 Establishment of Trust Account
    36  
7.2 Investment Fund
    36  
7.3 Participant Direction of Investments
    36  
7.4 Valuation
    38  
7.5 Voting and Tender Offer Rights
    39  
7.6 Fiduciary Responsibilities for Investment Directions
    41  
7.7 Appointment of Investment Manager; Authorization to Invest in Collective
Trust
    41  
7.8 Purchase of Life Insurance
    42  
7.9 Transition Rule
    42  
7.10 Effective Date of Employer Stock Fund Amendments
    42  
 
       
ARTICLE VIII VESTING IN ACCOUNTS
    42  
8.1 General Vesting Rule
    42  
8.2 Vesting Upon Attainment of Normal Retirement Age, Death or Disability
    43  
8.3 Timing of Forfeitures and Vesting after Restoration Contribution
    43  
8.4 Vesting after Delayed or In-Service Distribution
    44  
8.5 Amendment to Vesting Schedule
    44  
 
       
ARTICLE IX PAYMENT OF BENEFITS FROM ACCOUNTS
    45  
9.1 Benefits Payable Upon Separation From Service for Reasons Other Than Death
    45  
9.2 Death Benefits
    47  
9.3 Forms of Distribution
    48  
9.4 Cash-Out Payment of Benefit
    48  
9.5 Qualified Domestic Relations Orders
    49  
9.6 Beneficiary Designation
    49  
9.7 Claims and Appeal Procedures
    50  
9.8 Explanation of Rollover Distributions
    50  
9.9 Unclaimed Benefits
    51  
9.10 Transition Rule
    51  
9.11 Distribution Upon Severance from Employment
    51  
9.12 Minimum Distribution Requirements
    51  
 
       
ARTICLE X WITHDRAWALS AND LOANS
    56  
10.1 Hardship Withdrawals
    56  
10.2 Age 591/2 Withdrawals
    57  
10.3 Rollover Account and After-Tax Account Withdrawals
    57  
10.4 Source of Withdrawal Amounts
    57  
10.5 Election to Withdraw
    57  

ii



--------------------------------------------------------------------------------



 



              Page  
10.6 Payment of Withdrawal
    57  
10.7 Loans to Participants
    58  
10.8 Transition Rule
    58  
 
       
ARTICLE XI ADMINISTRATION
    58  
11.1 Plan Administrator
    58  
11.2 Powers and Responsibility
    58  
11.3 Reporting and Disclosure
    59  
11.4 Construction of the Plan
    59  
11.5 Assistants and Advisors
    59  
11.6 Investment Authority
    60  
11.7 Direction of Trustee
    60  
11.8 Bonding
    60  
11.9 Indemnification
    60  
 
       
ARTICLE XII ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
    61  
12.1 Controlling Company and Board
    61  
12.2 Trustee
    61  
12.3 Limitations on Obligations of Fiduciaries
    61  
12.4 Delegation
    61  
12.5 Multiple Fiduciary Role
    62  
 
       
ARTICLE XIII AMENDMENT, TERMINATION AND ADOPTION
    62  
13.1 Amendment
    62  
13.2 Termination
    62  
13.3 Adoption of the Plan by a Participating Company
    63  
13.4 Merger, Consolidation and Transfer of Assets or Liabilities
    64  
 
       
ARTICLE XIV TOP-HEAVY PROVISIONS
    65  
14.1 Top-Heavy Plan Years
    65  
14.2 Determination of Top-Heavy Status
    65  
14.3 Top-Heavy Minimum Contribution
    68  
14.4 Top-Heavy Minimum Vesting
    69  
14.5 Construction of Limitations and Requirements
    69  
 
       
ARTICLE XV MISCELLANEOUS
    70  
15.1 Nonalienation of Benefits and Spendthrift Clause
    70  
15.2 Headings
    71  
15.3 Construction, Controlling Law
    71  
15.4 No Contract of Employment
    71  
15.5 Legally Incompetent
    71  
15.6 Heirs, Assigns and Personal Representatives
    71  
15.7 Title to Assets, Benefits Supported Only By Trust Fund
    71  
15.8 Legal Action
    72  
15.9 Severability
    72  
15.10 Exclusive Benefit: Refund of Contributions
    72  
15.11 Predecessor Service
    73  

iii



--------------------------------------------------------------------------------



 



              Page  
15.12 Plan Expenses
    73  
15.13 Residents of Puerto Rico
    73  

iv



--------------------------------------------------------------------------------



 



RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN
     Rent-A-Center, Inc., a holding company duly organized and existing under
the laws of the State of Delaware (the “Controlling Company”), hereby amends and
restates the Rent-A-Center, Inc. 401(k) Retirement Savings Plan (the “Plan”)
generally effective as of January 1, 2007.
STATEMENT OF PURPOSE
     A. The Plan initially was adopted effective as of October 1, 1997 under the
name Renters Choice, Inc. 401(k) Retirement Savings Plan. Effective January 1,
1999, the Thorn Americas 401(k) Savings Plan was merged into the Plan, and, in
connection with such merger, the Plan was amended and restated and its name was
changed to the Rent-A-Center, Inc. 401(k) Retirement Savings Plan.
     B. The Plan has been amended from time-to-time since the 1999 restatement,
including amendment and restatements effective January 1, 2001 and January 1,
2003 and subsequent amendments.
     C. The Plan is hereby amended and restated effective January 1, 2007 (the
“Effective Date”) (except where otherwise specifically provided) to incorporate
the provisions of Amendments No. One and Two to the Plan; except to the extent
that the failure to retroactively make any provisions effective prior to the
Effective Date would result in the Plan (as it existed prior to the Effective
Date) containing a disqualifying provision, as defined in Treasury Regulations
Section 1.401(b)-1 (as modified by any Treasury guidance), or an operational
defect, as defined in Revenue Procedure 2006-27, in which case such provision
(and any definitions pertinent to the application of such provision) will be
retroactively effective to the date which will result in no such disqualifying
provision or operational defect in the Plan prior to the Effective Date. The
Plan, as set forth in this document, is intended and should be construed as a
restatement and continuation of the Plan as previously in effect, as so amended.
     D. The purpose of the Plan is to provide certain benefits for the
Employers’ Eligible Employees and their Beneficiaries. It is the intention of
the Controlling Company that the Plan meet all of the requirements necessary or
appropriate to qualify it as a 401(k) profit sharing plan under Code Sections
401(a) and 401(k) and that the Trust made a part hereof be exempt from tax under
Code Section 501(a), and all provisions hereof shall be interpreted accordingly.
STATEMENT OF AGREEMENT
     To amend and restate the Plan with the purposes and goals as herein above
described, the Controlling Company hereby sets forth the terms and provisions of
the Plan as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     For purposes of the Plan, the following terms, when initially capitalized,
shall have the meanings set forth below, unless a different meaning plainly is
required by the context.
     1.1 Account shall mean, with respect to a Participant or Beneficiary, the
amount of money or other property in the Trust Fund, as is evidenced by the last
balance posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary. The Plan Administrator, as
required by the terms of the Plan and otherwise as it deems necessary or
desirable in its sole discretion, may establish and maintain separate
subaccounts for each Participant and Beneficiary, provided allocations are made
to such subaccounts in the manner described in Article V of the Plan. “Account”
shall refer to the aggregate of all separate subaccounts or to individual,
separate subaccounts, as the appropriate context requires.
     1.2 ACP or Average Contribution Percentage shall mean, with respect to a
specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group and rounded to the
nearest 1/100th of a percent) of (i) the total of the amount of Matching
Contributions and, to the extent designated by the Plan Administrator, the other
elective and/or qualified nonelective contributions (excluding Pre-Tax, other
elective and/or qualified nonelective contributions counted for purposes of
Section 6.3 and any Contributions returned to a Participant or otherwise removed
from his Account to correct excess Annual Additions) actually paid to the
Trustee on behalf of each such Participant for a specified Plan Year, to
(ii) such Participant’s Compensation for such specified Plan Year. If a Highly
Compensated Employee participates in the Plan and in one or more other plans of
any Affiliates to which matching or after-tax contributions are made (other than
a plan for which aggregation with the Plan is not permitted), the matching and
after-tax contributions made with respect to such Highly Compensated Employee
shall be aggregated for purposes of determining his ACP. The ACP shall be
rounded to the nearest 1/100th of a percent and shall be calculated in a manner
consistent with the terms of Code section 401(m) and the regulations promulgated
thereunder. If a Participant is eligible to participate in the Plan for all or a
portion of a Plan Year by reason of satisfying the eligibility requirements of
Article II but makes no Pre-Tax Contributions which are taken into account (as
described above) for purposes of calculating his ACP, and if he receives no
allocations of Matching Contributions or qualified nonelective contributions
which are taken into account (as described above) for purposes of calculating
his ACP, such Participant’s ACP for such Plan Year shall be zero.
     1.3 ACP Tests shall mean the nondiscrimination tests described in
Section 6.4.
     1.4 Active Participants shall mean, for any Plan Year (or any portion
thereof), any Covered Employee who, pursuant to the terms of Article II, has
been admitted to, and not removed from, active participation in the Plan since
the last date his employment commenced or recommenced.

2



--------------------------------------------------------------------------------



 



     1.5 ADP or Actual Deferral Percentage shall mean, with respect to a
specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group and rounded to the
nearest 1/100th of a percent) of (i) the total of the amount of Pre-Tax
Contributions and Discretionary Contributions (excluding Pre-Tax Contributions
and Discretionary Contributions, if any, designated by the Plan Administrator to
be taken into account under Section 6.4 to help satisfy the ACP Tests, or
removed from a Participant’s Account to correct excess Annual Additions) and, to
the extent designated under Section 6.3(b) by the Plan Administrator, other
elective and/or qualified nonelective contributions (excluding qualified
nonelective contributions counted for purposes of Section 6.4(c)) made on behalf
of each such Participant for a specified Plan Year, to (ii) such Participant’s
Compensation for such specified Plan Year. If a Highly Compensated Employee
participates in the Plan and one or more plans of any Affiliates to which
pre-tax contributions are made (other than a plan for which aggregation with the
Plan is not permitted), the pre-tax contributions made with respect to such
Highly Compensated Employee shall be aggregated for purposes of determining his
ADP. The ADP shall be rounded to the nearest 1/100th of a percent and shall be
calculated in a manner consistent with the terms of Code section 401(k) and the
regulations promulgated thereunder. If a Participant is eligible to participate
in the Plan for all or a portion of a Plan Year by reason of satisfying the
eligibility requirements of Article II but makes no Pre-Tax Contributions and
receives no allocation of qualified nonelective contributions that are taken
into account for purposes of the ADP Tests, such Participant’s ADP for such Plan
Year shall be zero percent.
     1.6 ADP Tests shall mean the nondiscrimination tests described in
Section 6.3.
     1.7 Affiliate shall mean (i) a Participating Company, and (ii) any company,
person or organization which, on such date (A) is a member of the same
controlled group of corporations (within the meaning of Code section 414(b)) as
is a Participating Company; (B) is a trade or business (whether or not
incorporated) which controls, is controlled by or is under common control
(within the meaning of Code section 414(c)) with a Participating Company; (C) is
a member of an affiliated service group (as defined in Code section 414(m))
which includes a Participating Company; or (D) is required to be aggregated with
a Participating Company pursuant to regulations promulgated under Code
section 414(o); provided, solely for purposes of Section 6.6, the term
“Affiliate” as defined in this Section shall be deemed to include any
corporation that would be an Affiliate if the phrase “more than 50 percent” were
substituted for the phrase “at least 80 percent” in each place the latter phrase
appears in Code section 1563(a)(1).
     1.8 After-Tax Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to after-tax contributions made to the Thorn
Americas Plan prior to January 1, 1998.
     1.9 Annual Addition shall mean the sum of the amounts described in
Section 6.6(c)(1).
     1.10 Beneficiary shall mean the person(s) designated in accordance with
Section 9.6, to receive any death benefits that may be payable under the Plan
upon the death of a Participant.

3



--------------------------------------------------------------------------------



 



     1.11 Benefit Commencement Date shall mean, with respect to a Participant or
Beneficiary, the first day of the first period for which payment of his benefit
under the Plan is scheduled to commence, either as a result of his written
election or by operation of the Plan.
     1.12 Board shall mean the board of directors of the Controlling Company. A
reference to the board of directors of any other Participating Company shall
specify it as such.
     1.13 Break in Service shall mean, with respect to periods of severance of
an Employee beginning on and after January 1, 1999, a period of 12 consecutive
months beginning on a post-1998 Severance Date or a post-1998 anniversary of
such date, during which such Employee does not complete an Hour of Service. For
purposes of determining whether or not the Employee has incurred a Break in
Service, and solely for the purpose of avoiding a Break in Service, an Employee
absent from work due to a Maternity or Paternity Leave shall not have a Break in
Service until the second anniversary of the first day of such absence from
employment, provided that the period between the first and second anniversary of
such first day of absence is not a period of service for any other purpose.
     For the purpose of determining whether or not an Employee has incurred a
Break in Service, and solely for the purpose of avoiding a Break in Service, to
the extent required under the Family and Medical Leave Act of 1993 and the
regulations thereunder, an Employee shall be deemed to be performing services
for an Affiliate during any period the Employee is granted leave under such Act
for (i) the birth of a child, (ii) the placement with the Employee of a child
for adoption or foster care, (iii) to care for a spouse, child or parent of the
Employee with a serious health condition, or (iv) for a serious health condition
that makes the Employee unable to perform the functions of the Employee’s job.
     1.14 Business Day shall mean each day on which the Trustee operates and is
open to the public for its business. If more than one trust is used as a funding
vehicle for the Plan, Business Day shall be determined by reference to the
institutional Trustee; provided, if there is more than one institutional
Trustee, the Plan Administrator shall designate and specify the institutional
Trustee with respect to which Business Day shall be determined.
     1.15 Catch-up Contributions shall mean contributions made pursuant to
Section 3.10 of the Plan and Code Section 414(v).
     1.16 Catch-up Contribution Election shall mean an election by an Active
Participant directing the Participating Company of which he is an Employee to
withhold an amount from his current Compensation and to contribute such withheld
amount to the Plan as a Catch-up Contribution. In order to make a Catch-up
Contribution Election, a Participant shall meet the eligibility requirements of
Section 3.10 and shall have made an election to make Pre-Tax Contributions up to
the Maximum Deferral Amount.
     1.17 Code shall mean the Internal Revenue Code of 1986, as amended.
     1.18 Company Contributions shall mean Pre-Tax, Catch-up, Matching, Profit
Sharing and Discretionary Contributions made by the Participating Companies
pursuant to the terms of the Plan.

4



--------------------------------------------------------------------------------



 



     1.19 Company Stock shall mean Company Stock issued by the Controlling
Company which constitutes “qualifying employer securities” under Code
section 4975(e)(8). In the event Company Stock or other qualifying employer
securities are or become not readily tradeable on an established securities
market, the fair market value thereof shall be as determined by an independent
appraiser meeting requirements similar to those contained in Treasury
Regulations promulgated under Code section 170(a)(1).
     1.20 Compensation shall have the meaning set forth in subsection (a), (b),
(c) or (d) hereof, whichever is applicable:
     (a) Benefit Compensation. For purposes of determining the amount of Pre-Tax
Contributions under Section 3.1, determining the amount of Matching
Contributions and Profit Sharing Contributions under Section 3.2 and 3.3, and
allocating Discretionary Contributions under Section 5.3, and for all other
purposes except those set forth in Subsections (b), (c), (d) and (e) hereof,
“Compensation” shall mean, for any Plan Year, the total of the amounts described
in subsections (1) and (2) minus the amounts described in subsections (3), (4),
and (5), as follows:
     (1) All amounts that are wages within the meaning of Code section 3401(a)
and all other payments of compensation to an employee by his employer (in the
course of the employees trade or business) for which the employer is required to
furnish the employee a written statement under Code section 6041(d),
section 6051(a)(3) and section 6052; provided, such amounts shall be determined
without regard to any rules under Code section 3401 that limit remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
section 3401(a)(2)); plus
     (2) all pre-tax, salary deferral or reduction contributions made to the
Plan and other Section 401(k), Section 125 and Section 132 plans of the
Affiliates on behalf of a Participant for such Plan Year (including any
contributions made under Code section 402(e)(3), section 402(h)(1)(B) or
section 403(b)); minus
     (3) all amounts included in subsection (1) or (2) that consist of
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation and welfare benefits (even if includable
in gross income); minus
     (4) any amounts paid or made available to a Participant during the Plan
Year while he is not actively participating in the Plan; minus
     (5) all Compensation in excess of $200,000 (as determined under Code
section 401(a)(17) and adjusted by the Secretary of the Treasury under such Code
section for cost of living expenses).
     (b) Section 415 Compensation. Solely for purposes of Section 6.1 (relating
to maximum deductible contribution limitations under Code section 404),
Section 6.6 (relating to maximum contribution and benefit limitations under Code
section 415) and

5



--------------------------------------------------------------------------------



 



Section 14.3 (relating to minimum Contributions under a Top-Heavy Plan),
“Compensation” shall mean, with respect to a Participant for a specified period,
the amounts from all Affiliates referred to in subsection (a)(1) hereof.
“Compensation” as determined hereunder shall also include any elective deferrals
as defined in Section 402(g)(3) and any deferrals made pursuant to Code
sections 125, 132 or 457.
     (c) Key Employee Compensation. Solely for purposes of determining which
Employees are Key Employees under Section 14.2 and which Employees are Highly
Compensated Employees under Section 1.43, for any applicable Plan Year,
“Compensation” shall mean the total of the amounts from all Affiliates
determined under subsections (a)(1), (a)(2) and (a)(5) hereof.
     (d) Testing Compensation. For purposes of performing discrimination testing
to ensure compliance with Code section 401(a)(4), section 401(k) and
section 401(m), “Compensation” generally shall be defined separately for the
Controlling Company and its Affiliates as the amounts determined under
subsections (a)(1), (a)(2), (a)(4), and (a)(5); provided, on a Plan Year-by-Plan
Year basis, the Plan Administrator may elect to use the definition of
“Compensation” as set forth in subsection (b) or (c) hereof or any other
definition that satisfies the nondiscrimination requirements of Code
section 414(s).
     1.21 Contributions shall mean, individually or collectively, the Pre-Tax,
Catch-up, Matching, Profit Sharing, Discretionary, Rollover and Transfer
Contributions permitted under the Plan.
     1.22 Controlling Company shall mean Rent-A-Center, Inc., a Delaware holding
company, and its successors which adopt the Plan.
     1.23 Covered Employee shall mean an Employee other than:
     (a) An Employee who is a nonresident alien who receives no earned income
from an Affiliate which constitutes income from sources within the United
States;
     (b) An Employee who is a member of a collective bargaining unit, unless the
terms of the collective bargaining agreement between the Participating Company
of the Employee and the bargaining unit require that the Employee be eligible to
participate in the Plan.
     (c) An individual classified as an independent contractor or leased
employee under a Participating Company’s customary worker classification
procedures (whether or not such individual is actually an Employee). The term
“leased employee” means any person (other than an employee of the recipient) who
pursuant to an agreement between the recipient and any other person (“leasing
organization”) has performed services for the recipient (or the recipient and
related persons determined in accordance with Section 414(n)(6) of the Code) on
a substantially full time basis for a period of at least one (1) year and such
services are performed under the primary direction or control by the recipient.
Contributions or benefits provided a leased employee by the leasing organization
which are attributable to services performed for the recipient employer shall be
treated as provided by the recipient employer.

6



--------------------------------------------------------------------------------



 



     A leased employee shall not be considered an employee of the recipient if
(i) such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 415(c)(3) of the Code, but not including
amounts contributed by the employer pursuant to a salary reduction agreement
which is excludable from the employee’s gross income under Section 125,
Section 402(a)(8), Section 402(h) or Section 403(b) of the Code, (2) immediate
participation, and (3) full and immediate vesting; and (ii) leased employees do
not constitute more than twenty percent (20%) of the recipient’s workforce that
are not Highly-Compensated Employees.
     (d) an individual employed pursuant to an agreement providing that the
individual is not eligible to participate in the Plan.
     (e) an Employee whose basic compensation for services on behalf of a
Participating Company is not paid directly by the Participating Company or an
Affiliate.
     (f) an individual who is not contemporaneously classified as an Employee of
a Participating Company’s payroll system. In the event such individual is
reclassified as an Employee for any purpose, including, without limitation, as a
common law or statutory employee, by any action of any third party, including,
without limitation, any government agency, or as a result of any private
lawsuit, action, or administrative proceeding, such individual will,
notwithstanding such reclassification, remain ineligible for participation
hereunder and will not be considered a Covered Employee. In addition to and not
in derogation of the foregoing, the exclusive means for an individual who is not
contemporaneously classified as an Employee of a Participating Company’s payroll
system to become eligible to participate in this Plan is through an amendment to
the Plan which specifically renders such individual eligible for participation
hereunder.
     1.24 Deferral Election shall mean an election by an Active Participant
directing the Participating Company of which he is an Employee to withhold a
percentage of his current Compensation from his paychecks and to contribute such
withheld amounts to the Plan as Pre-Tax Contributions, all as provided in
Section 3.1.
     1.25 Defined Benefit Minimum shall mean the minimum benefit level as
described in Section 14.3(d).
     1.26 Defined Benefit Plan shall mean any qualified retirement plan
maintained by an Affiliate which is not a Defined Contribution Plan.
     1.27 Defined Contribution Minimum shall mean the minimum contribution level
as described in Section 14.3(c).
     1.28 Defined Contribution Plan shall mean a plan described in
Section 6.6(c)(2).
     1.29 Determination Date shall mean the date described in
Section 14.2(b)(1).
     1.30 Disability or Disabled shall mean a disability as determined under the
Company’s long-term disability plan. Any claims with respect to any
determination of Disability under the

7



--------------------------------------------------------------------------------



 



Company’s long-term disability plan shall be resolved under the claims
procedures that apply to such long-term disability plan. No determination of
Disability shall be made under this Plan.
     1.31 Discretionary Contributions shall mean the amounts paid by each
Participating Company to the Trust Fund as provided in Section 3.4.
     1.32 Discretionary Account shall mean the separate subaccount established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to Discretionary Contributions.
     1.33 Effective Date shall mean January 1, 2007, the date that this
restatement of the Plan generally shall be effective; provided, any effective
date specified herein for any provision, if different from the Effective Date,
shall control.
     1.34 Elective Deferrals shall mean, with respect to a Participant for any
calendar year, the total amount of his Pre-Tax Contributions plus such other
amounts as shall be determined pursuant to the terms of Code section 402(g)(3).
     1.35 Eligible Participant shall mean, for purposes of allocating
Discretionary Contributions for any Plan Year, any Active Participant who was
not a Highly Compensated Employee.
     1.36 Eligible Retirement Plan shall mean a plan which is a defined
contribution plan, the terms of which permit the acceptance of rollover
distributions and which is either (i) an individual retirement account described
in Code section 408(a), (ii) an individual retirement annuity described in Code
section 408(b) (other than an endowment contract), (iii) a qualified trust
described in Code section 401(a) and exempt from tax under Code section 501(a),
(iv) an annuity plan described in Code section 403(a), (v) an annuity contract
described in Section 403(b) of the Code, or (vi) and an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan. The definition of Eligible Retirement Plan shall also
apply in the case of distribution to a Surviving Spouse or to a Spouse or former
Spouse who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code.
     1.37 Eligible Rollover Distribution shall mean any distribution to (i) a
Participant, (ii) his Surviving Spouse (after his death), or (iii) his Spouse or
former Spouse who is his alternate payee under a qualified domestic relations
order (see Sections 9.5 and 15.1), of all or any portion of the balance to his
credit in a qualified trust (including any distribution to a Participant of all
or any portion of his Account); provided, an “Eligible Rollover Distribution”
shall not include (i) any distribution which is one of a series of substantially
equal periodic payments made, not less frequently than annually, (A) for the
life (or life expectancy) of the employee or the joint lives (or joint life
expectancies) of the employee and his beneficiary, or (B) for a specified period
of 10 years or more, (ii) any distribution to the extent such distribution is
required under Code section 401(a)(9), (iii) the portion of any distribution
that is not includible in gross income of the employee, and (iv) any amount that
is distributed on account of hardship.

8



--------------------------------------------------------------------------------



 



     1.38 Employee shall mean any individual who is employed by a Participating
Company including officers, but excluding independent contractors, and directors
who are not officers or otherwise employees.
     1.39 Employment Date shall mean the date on which an Employee first
completes an Hour of Service.
     1.40 Entry Date shall mean the first day of each calendar month during the
period in which the Plan remains in effect.
     1.41 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     1.42 Forfeiture shall mean, for any Plan Year, the dollar amount of an
Account of a former Employee that is removed from the Account during such Plan
Year.
     1.43 Highly Compensated Employee shall mean an employee of an Affiliate
who:
     (a) was a five percent (5%) owner (“5 Percent owner”) during a Plan Year or
during the preceding Plan Year; or
     (b) received compensation from a Participating Company in excess of $80,000
(subject to indexing as permitted by the Code and Treasury Regulations
thereunder) during the preceding Plan Year and, if the Company elects in
accordance with Code Section 414(q), is in the group consisting of the top
twenty percent (20%) of the employees of the Participating Company when ranked
on the basis of compensation paid during such year.
     Notwithstanding the foregoing, the Controlling Company can elect to use
compensation received in the current Plan Year in lieu of compensation received
in the preceding Plan Year under Section 1.43(b) to the extent permitted by Code
Section 414(q) and applicable guidance of the Internal Revenue Service.
     For purposes of this Section 1.43, the term “compensation” means
compensation as defined in Section 415(c)(3) of the Code.
     A former employee shall be treated as a Highly Compensated Employee if:
     (1) Such employee was a Highly Compensated Employee when such employee
separated from service; or
     (2) Such employee was a Highly Compensated Employee at any time after
attaining age fifty-five (55).
     (c) Nonresident Aliens. For purposes of this Section, nonresident aliens
who receive no earned income from an Affiliate which constitutes income from
sources within the United States (as described in Code section 414(q)(8)) shall
not be treated as employees.

9



--------------------------------------------------------------------------------



 



     (d) Compliance with Code Section 414(q). The determination of who is a
Highly Compensated Employee shall be made in accordance with Code section 414(q)
and the regulations promulgated thereunder.
     1.44 Hour of Service shall mean each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for an Affiliate.
     1.45 Investment Fund or Funds shall mean one or all of the investment funds
established from time to time pursuant to the terms of Section 7.2.
     1.46 Investment Manager shall mean an “investment manager” within the
meaning of ERISA Section 3(38).
     1.47 Key Employee shall mean any person described in Section 14.2(b)(2).
     1.48 Leave of Absence shall mean an excused leave of absence granted to an
Employee by an Affiliate in accordance with applicable federal or state law or
the Affiliate’s personnel policy. Among other things, Leave of Absence shall be
granted to an Employee under such circumstances as the Plan Administrator shall
determine are fair, reasonable and equitable, as applied uniformly among
Employees under similar circumstances.
     1.49 Limitation Year shall mean the 12-month period ending on each
December 31, which shall be the “limitation year” for purposes of Code
section 415 and the regulations promulgated thereunder.
     1.50 Matching Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Matching Contributions.
     1.51 Matching Contributions shall mean the amounts paid by each
Participating Company to the Trust Fund as a match to Participants’ Pre-Tax
Contributions, as provided in Section 3.2.
     1.52 Maternity or Paternity Leave shall mean any period during which an
Employee is absent from work as an employee of an Affiliate (i) because of the
pregnancy of such Employee; (ii) because of the birth of a child of such
Employee; (iii) because of the placement of a child with such Employee in
connection with the adoption of such child by such Employee; or (iv) for
purposes of such Employee caring for a child immediately after the birth or
placement of such child.
     1.53 Maximum Deferral Amount shall mean the maximum Pre-Tax Contribution
that can be made to this Plan, as determined under Section 402(g)(5), but shall
not include Catch-up Contributions.
     1.54 Named Fiduciary shall mean the Controlling Company, the Board, the
Plan Administrator and the Trustee.
     1.55 Non-Key Employee shall mean any person described in
Section 14.2(b)(3).

10



--------------------------------------------------------------------------------



 



     1.56 Normal Retirement Age shall mean age 62.
     1.57 Participant shall mean any person who has been admitted to, and has
not been removed from, participation in the Plan pursuant to the provisions of
Article II. “Participant” shall include Active Participants and former Employees
who have an Account under the Plan.
     1.58 Participating Company shall mean any company that has adopted or
hereafter may adopt the Plan for the benefit of its employees and which
continues to participate in the Plan, all as provided in Section 13.3.
Participating Companies as of the Effective Date are set out on Schedule B.
     1.59 Permissive Aggregation Group shall mean the group of plans described
in Section 14.2(b)(4).
     1.60 Plan shall mean the Rent-A-Center, Inc. 401(k) Retirement Savings Plan
as contained herein and all amendments thereto. The Plan is intended to be a
profit sharing plan qualified under Code sections 401(a) and 401(k).
     1.61 Plan Year shall mean the 12-month period ending on each December 31.
     1.62 Pre-Tax Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Pre-Tax Contributions.
     1.63 Pre-Tax Contributions shall mean the amounts paid by each
Participating Company to the Trust Fund at the election of Participants pursuant
to Section 3.1(a).
     1.64 Prior Plan shall mean this Plan as in effect prior to January 1, 2007.
     1.65 Profit Sharing Account shall mean the separate subaccount established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to Profit Sharing Contributions.
     1.66 Profit Sharing Contributions shall mean the amounts paid by each
Participating Company to the Trust Fund, as provided in Section 3.3.
     1.67 Qualified Nonelective Contributions shall mean the amounts paid by
each Participating Company to the Trust Fund as provided in Section 3.4.
     1.68 Qualified Spousal Waiver shall mean a written election executed by a
Spouse, delivered to the Plan Administrator and witnessed by a notary public or
a Plan representative, which consents to the payment of all or a specified
portion of a Participant’s death benefit to a Beneficiary other than such Spouse
and which acknowledges that such Spouse has waived his right to be the
Participant’s Beneficiary under the Plan. A Qualified Spousal Waiver shall be
valid only with respect to the Spouse who signs it and shall apply only to the
alternative Beneficiary designated therein, unless the written election
expressly permits other designations without further consent of the Spouse. A
Qualified Spousal Waiver shall be irrevocable unless revoked by the Participant
by way of (i) a written statement executed by the Participant and

11



--------------------------------------------------------------------------------



 



delivered to the Plan Administrator, or (ii) a written revocation of the
nonspouse Beneficiary designation to which such Spouse has consented; provided,
any such revocation must be received by the Plan Administrator prior to the
Participant’s date of death.
     1.69 Required Aggregation Group shall mean the group of plans described in
Section 14.2(b)(5).
     1.70 Restoration Contributions shall mean the amounts paid to the Trust
Fund by or on behalf of a rehired individual pursuant to Section 3.8.
     1.71 Rollover Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Rollover Contributions.
     1.72 Rollover Contributions shall mean the amounts contributed to the Trust
Fund (and received and accepted by the Trustee) as “rollover” contributions
received from an Eligible Retirement Plan as defined in Code section 402(c) and
Section 1.36 of the Plan. An amount shall be treated as a Rollover Contribution
only to the extent that its acceptance by the Trustee is permitted under the
Code (including the regulations and rulings promulgated thereunder).
Notwithstanding the foregoing, the Plan shall not accept a rollover contribution
from any plan or account which has an after-tax account or from any plan which
requires that distributions be made in any form other than a single sum
distribution.
     1.73 Severance Date shall mean, with respect to an Employee of an
Affiliate, the earlier of:
     (a) the date on which such Employee quits, retires, is discharged or dies;
or
     (b) the first anniversary of the first date such Employee is absent from
employment with all Affiliates (with or without pay) for any other reason (for
example, vacation, Disability, Leave of Absence or layoff).
     1.74 Severance from Employment means a separation from service that occurs
when:
     (a) an Employee ceases to be employed by the Controlling Company or an
Affiliate, or
     (b) a person fails to report for work with the Controlling Company or an
Affiliate, at the termination of an authorized leave of absence.
     A transfer of employment from the Controlling Company to an Affiliate or
from an Affiliate to the Controlling Company shall not constitute a Severance
from Employment for purposes of the Plan. A person shall not be considered to
have incurred a Severance from Employment due to his having entered the
Uniformed Services of the United States unless it is determined by the Plan
Administrator that he has no reemployment rights under the law. Upon the sale of
all of the stock (or other membership or equity interests) or substantially all
of the assets used in a trade or business of any Participating Company which has
adopted the Plan prior to such sale, a Severance from Employment shall occur on
the date of such sale with respect to

12



--------------------------------------------------------------------------------



 



any Employee who continues in employment with the purchaser of such assets or
with such Participating Company, as the case may be, provided that the following
conditions are met:
     (a) the Controlling Company continues to maintain the Plan after such sale;
     (b) the Participating Company ceased to be a Participating Company under
the Plan prior to such sale;
     (c) the purchaser of such Participating Company’s stock (or other
membership or equity interests) does not adopt the Plan;
     (d) the purchaser is not an Affiliate; and
     (e) no assets or liabilities of the Plan are transferred to a defined
contribution plan maintained by the purchaser, or any subsidiary or affiliate of
the purchaser, as the case may be.
     After incurring a Severance from Employment, a terminated person shall not
be eligible for or credited with Hours of Service or Years of Vesting Service
for any purpose under the Plan with respect to any period after such Severance
from Employment.
     1.75 Spouse or Surviving Spouse shall mean, with respect to a Participant
the person who is treated as married to such Participant under the laws of the
state in which the Participant resides. The determination of a Participant’s
Spouse or Surviving Spouse shall be made as of the earlier of the date as of
which benefit payments from the Plan to such Participant are made or commence
(as applicable) or the date of such Participant’s death. In addition, a
Participant’s former spouse shall be treated as his Spouse or Surviving Spouse
to the extent provided under a qualified domestic relations order as defined in
Code section 414(p).
     1.76 Thorn Americas Plan shall mean the Thorn Americas 401(k) Savings Plan
which was merged into this Plan on January 1, 1999.
     1.77 Top-Heavy Group shall mean the group of plans described in
Section 14.2(b)(6).
     1.78 Top-Heavy Plan shall mean a plan to which the conditions set forth in
Article XIV apply.
     1.79 Transfer Account shall mean one or more separate subaccounts
established and maintained on behalf of a Participant or Beneficiary to reflect
his interest in the Trust Fund attributable to Transfer Contributions; provided,
to the extent that the Plan Administrator (in conjunction with the Plan’s
recordkeeper) deems appropriate, other subaccounts may be used to reflect
Participant’s interests attributable to Transfer Contributions. “Transfer
Account” shall refer to the aggregate of all separate subaccounts established
for Transfer Contributions or to individual, separate subaccounts appropriately
described, as may be appropriate in context. Transfer Accounts shall be
reflected and described on a schedule hereto.
     1.80 Transfer Contributions shall mean amounts which are received either
(i) by a direct trustee to trustee transfer or (ii) as part of a spin-off,
merger or other similar event by the

13



--------------------------------------------------------------------------------



 



Trustee from the trustee or custodian of another qualified retirement plan and
held in the Trust Fund on behalf of a Participant or Beneficiary. Transfer
Contributions shall retain the character that those contributions had under the
other qualified retirement plan; for example, after-tax contributions under a
prior plan shall continue to be treated as after-tax contributions when held in
the Transfer Account.
     1.81 Trust or Trust Agreement shall mean the separate agreement between the
Controlling Company and the Trustee governing the creation of the Trust Fund and
all amendments thereto.
     1.82 Trustee shall mean INTRUST Bank, N.A.
     1.83 Trust Fund shall mean the total amount of cash and other property held
by the Trustee (or any nominee thereof) at any time under the Trust Agreement.
     1.84 Valuation Date shall mean each Business Day; provided, the value of an
Account or the Trust Fund on a day other than a Business Day shall be the value
determined for the immediately preceding Business Day.
     1.85 Years of Vesting Service shall mean, with respect to an Employee, the
number of whole 12-month periods of service commencing on the Employee’s
Employment Date and ending on Severance Date, subject to the following
provisions:
     (a) Aggregation Rule. In determining an Employee’s number of whole 12-month
periods of service for purposes of this Section, nonsuccessive periods of
service shall be aggregated (to the extent that any portion of such service is
not excluded pursuant to the terms of subsection (c) or (d) hereof) on the basis
of days of service, with 365 days (366 days in a leap year) of service equal to
one Year of Vesting Service. Periods of service of less than 365 days (366 days
in a leap year) shall be disregarded.
     (b) Counting Periods of Severance. In determining an Employee’s periods of
service for purposes of this Section, the following periods of severance shall
be taken into account and treated as periods of service:
     (1) If an Employee’s employment with all Affiliates terminates and the
Employee then performs an Hour of Service within 12 months of his Severance
Date, the period between his Severance Date and his next, succeeding Employment
Date shall be treated as a period of service; and
     (2) If an Employee’s employment with all Affiliates terminates before the
end of the initial 12-month period that begins on the first date such Employee
is absent from employment with all Affiliates for any reason other than
termination of his employment (for example, vacation, Disability, Leave of
Absence or layoff), and if such Employee then performs an Hour of Service before
the end of said initial 12-month period, the period from his initial date of
absence to his next succeeding Employment Date shall be treated as a period of
service.

14



--------------------------------------------------------------------------------



 



     (c) Pre-Break Service. Years of Vesting Service shall exclude any period of
time prior to a Break in Service if the Employee was not vested in his Matching
Account prior to the Break in Service and has incurred 5 or more consecutive
1-year Breaks in Service.
     (d) Post-Break Service. Years of Vesting Service completed after a period
in which the Participant had at least 5 consecutive Breaks in Service shall be
disregarded for the purpose of determining his vested interest in that portion
of his Account which accrued before such Breaks in Service.
     (e) Predecessor Plan. To the extent required by Code section 414(a)(1) and
not otherwise counted hereunder, if an Affiliate maintains a plan that is or was
the qualified retirement plan of a predecessor employer, an Employee’s periods
of employment with such predecessor employer shall be taken into account in
determining his Years of Vesting Service.
     (f) Predecessor Employer. To the extent determined by the Plan
Administrator, set forth on Schedule C attached hereto, and not otherwise
counted hereunder, an Employee’s periods of employment with one or more
companies or enterprises acquired by or merged into, or all or a portion of the
assets or business of which are acquired by, an Affiliate shall be taken into
account in determining his Years of Vesting Service.
ARTICLE II
ELIGIBILITY
     2.1 Initial Eligibility Requirements.
     (a) General Rule. Except as provided in this subsection or in
subsection (b) or (c) hereof, all as modified by subsection (d) hereof, every
Covered Employee shall become an Active Participant on the Entry Date coincident
with or next following the date that is the 3-month anniversary date of the
Covered Employee’s Employment Date by the Company or an Affiliate, provided he
is a Covered Employee on such Entry Date.
     (b) Participation Upon Effective Date. Each Covered Employee who is an
Active Participant in the Prior Plan on the day immediately preceding the
Effective Date shall be an Active Participant in the Plan in accordance with the
terms of the Plan.
     (c) New Participating Companies. For employees of companies that become
Participating Companies after the Effective Date, each Covered Employee employed
by a Participating Company on the date such Participating Company first becomes
a Participating Company shall become an Active Participant as of such
Participating Company’s effective date under the Plan, if, as of the
Participating Company’s effective date, the Covered Employee has met the
applicable eligibility requirements under Section 2.1(a).

15



--------------------------------------------------------------------------------



 



     (d) Predecessor Employer. To the extent determined by the Plan
Administrator, set forth on Schedule B hereto and not otherwise counted
hereunder, an Employee’s periods of employment with one or more companies or
enterprises acquired by or merged into, or all or a portion of the assets or
business of which are acquired by, an Affiliate shall be taken into account in
determining whether he has completed the eligibility requirements set forth
herein; and, in its sole discretion, the Plan Administrator may establish a
special entry date for all Covered Employees of such an acquired business.
     2.2 Treatment of Interruptions of Service.
     (a) Leave of Absence or Layoff. If a Covered Employee satisfies the
eligibility requirements set forth in Section 2.1 but is on a Leave of Absence
at the time he would have become an Active Participant, he shall become an
Active Participant on the date he subsequently resumes the performance of duties
as a Covered Employee in accordance with the terms of his Leave of Absence.
     (b) Reemployment Before Break in Service. If a Covered Employee satisfies
the eligibility requirements set forth in Section 2.1, terminates employment
with a Participating Company before the Entry Date on which he otherwise would
become an Active Participant, and then is reemployed by a Participating Company
prior to completing a Break in Service, he shall become an Active Participant on
the later of (i) the Entry Date on which he otherwise would have become an
Active Participant if he had not terminated employment, or (ii) the date he is
reemployed as a Covered Employee.
     (c) Reemployment After Break in Service.
     (1) If a Covered Employee (other than a Covered Employee described in
subsection (2)) satisfies the eligibility requirements set forth in Section 2.1,
terminates employment with a Participating Company (and all other Participating
Companies) before the Entry Date on which he otherwise would become an Active
Participant, and then is reemployed as a Covered Employee by a Participating
Company after completing a Break in Service, he shall become an Active
Participant as of the Entry Date coinciding with or next following his
completion of the eligibility requirements set forth in Section 2.1 for the
period commencing on his reemployment date that follows his last Break in
Service.
     (2) A Covered Employee who was an “Employee” as defined under this Plan
prior to the Effective Date and who satisfies the Plan’s eligibility conditions
but who terminates employment prior to becoming a Participant in this Plan will
become a Participant on the later of the (i) the Entry Date on which he
otherwise would have become an Active Participant if he had not terminated
employment, or (ii) the date he is reemployed as a Covered Employee. The rule in
this subsection (2) shall apply whether or not the Covered Employee incurs a
Break in Service.

16



--------------------------------------------------------------------------------



 



     (d) Reparticipation Upon Reemployment. If an Active Participant terminates
employment with a Participating Company (and all other Participating Companies),
his active participation in the Plan shall cease immediately, and he again shall
become an Active Participant as of the day he again becomes a Covered Employee.
However, regardless of whether he again becomes an Active Participant, he shall
continue to be a Participant until he no longer has an Account under the Plan.
     2.3 Change in Status.
     (a) Loss of Covered Employee Status. If a Covered Employee (i) satisfies
the eligibility requirements set forth in Section 2.1, (ii) changes his
employment status (but remains employed) so that he ceases to be a Covered
Employee before the Entry Date on which he otherwise would become an Active
Participant, and (iii) then again changes his employment status and becomes a
Covered Employee prior to completing a Break in Service, he shall become an
Active Participant as of the later of (A) the date that would have been his
Entry Date, or (B) the date he again becomes a Covered Employee. If an Employee
covered by this subsection does complete a Break in Service prior to again
becoming a Covered Employee, his entry to participation in the Plan will be
governed by Section 2.2(c).
     (b) Change to Covered Employee Status. If an Employee who first satisfies
the eligibility requirements of Section 2.1 while he is not a Covered Employee
subsequently changes his employment status so that he becomes a Covered
Employee, he shall become an Active Participant as of the later of (i) the date
that would have been his Entry Date, or (ii) the date of his change in status.
     (c) Change by Participant. If an Active Participant changes his status of
employment (but remains employed) so that he is no longer a Covered Employee,
his active participation in the Plan shall cease immediately, and he shall again
become an Active Participant in the Plan as of the day he again becomes a
Covered Employee. However, regardless of whether he again becomes an Active
Participant, he shall continue to be a Participant until he no longer has an
Account under the Plan.
ARTICLE III
CONTRIBUTIONS
     3.1 Pre-Tax Contributions.
     (a) Generally. Each Participating Company shall contribute to the Plan, on
behalf of each Active Participant employed by such Participating Company and for
each regular payroll period and any payment of bonuses for which an Active
Participant has a Deferral Election in effect with such Participating Company, a
Pre-Tax Contribution in an amount equal to the amount by which such Active
Participant’s Compensation has been reduced for such period pursuant to his
Deferral Election. The amount of the Pre-Tax Contribution shall be determined in
increments of 1 percent of such Active Participant’s Compensation for each
payroll period. An Active Participant may elect to

17



--------------------------------------------------------------------------------



 



reduce his Compensation for any period by a minimum of 1 percent and a maximum
of 50 percent (or such other minimum or maximum percentage and/or amount
established by the Plan Administrator from time to time), subject to the maximum
limitations in Article VI; provided, however, that the maximum percentage by
which an Active Participant who is a resident of Puerto Rico can elect to reduce
his Compensation for any period is 10 percent.
     (b) Deferral Elections. Each Active Participant who desires that his
Participating Company make a Pre-Tax Contribution on his behalf shall complete
and deliver to the Participating Company (or its designee) a Deferral Election.
Such Deferral Election shall provide for the reduction of his Compensation from
each regular paycheck, bonus paycheck and any other payment of compensation
while he is an Active Participant employed by such Participating Company. The
Plan Administrator, in its sole discretion, shall prescribe the form of all
Deferral Elections and may prescribe such nondiscriminatory terms and conditions
governing the use of the Deferral Elections as it deems appropriate. Subject to
any modifications, additions or exceptions which the Plan Administrator, in its
sole discretion, deems necessary, appropriate or helpful, the following terms
shall apply to Deferral Elections:
     (1) Effective Date. An Active Participant’s initial Deferral Election with
a Participating Company shall be effective for the first payroll period which
ends after the Deferral Election is made and after the effective date of such
Deferral Election. If an Active Participant fails to submit a Deferral Election
in a timely manner, he shall be deemed to have elected a deferral of zero
percent. For purposes of this subsection, the “effective date” of a Deferral
Election shall mean: (A) for a Participant who commences participation in the
Plan on an Entry Date, that Entry Date; and (B) for a Participant who commences
or recommences participation in the Plan on a date other than an Entry Date, the
date that is as soon as practicable after the date on which the Deferral
Election is processed by the Participating Company.
     (2) Term. Each Active Participant’s Deferral Election with a Participating
Company shall remain in effect in accordance with its original terms until the
earlier of (A) the date the Active Participant ceases to be a Covered Employee
of all Participating Companies, (B) the date the Active Participant revokes such
Deferral Election pursuant to the terms of subsection (b)(3) hereof, or (C) the
date the Active Participant or the Plan Administrator modifies such Deferral
Election pursuant to the terms of subsection (b)(4) or (b)(5) hereof. If a
Participant is transferred from the employment of a Participating Company to the
employment of another Participating Company, his Deferral Election with the
first Participating Company will remain in effect and will apply to his
Compensation from the second Participating Company until the earlier of (A),
(B) or (C) of the preceding sentence.
     (3) Revocation. An Active Participant’s Deferral Election shall terminate
upon his ceasing to be a Covered Employee. In addition, an Active Participant
may revoke his Deferral Election with a Participating Company in the

18



--------------------------------------------------------------------------------



 



manner prescribed by the Plan Administrator, and such revocation shall be
effective as soon as practicable in the calendar month following the calendar
month in which it is made (under procedures established for the Plan). An Active
Participant who revokes a Deferral Election may enter into a new Deferral
Election in the manner prescribed by the Plan Administrator, effective as soon
as practicable after the date on which it is processed; provided, the Plan
Administrator, in its sole discretion, may specify a suspension period for all
Participants who voluntarily revoke their Deferral Elections, such that any new
Deferral Election shall not be effective until a later date.
     (4) Modification by Participant. An Active Participant may modify his
existing Deferral Election to increase or decrease the percentage of his
Contribution by making a new Deferral Election in the manner prescribed by the
Plan Administrator not more than once each calendar month. Such modification
shall be effective as soon as practicable in the calendar month following the
calendar month in which it is made (under procedures established for the Plan).
     (5) Modification by Plan Administrator. Notwithstanding anything herein to
the contrary, the Plan Administrator may modify any Deferral Election of any
Active Participant at any time by decreasing the percentage of any Pre-Tax
Contributions to any extent the Plan Administrator believes necessary to comply
with the limitations described in Article VI.
     3.2 Matching Contributions. For each Active Participant on whose behalf a
Participating Company has made any Pre-Tax Contributions, the Participating
Company may, in its discretion, make a Matching Contribution based on but no
greater than the first 4 percent of the Active Participant’s Compensation.
Effective for the Plan Year beginning on the Effective Date, the Matching
Contribution on behalf of an Active Participant shall be $.50 for each $1.00 of
Pre-Tax Contributions, calculated as of each payroll period, but including no
more than 4 percent of Compensation for each such payroll period. The total
amount of the Matching Contributions which a Participating Company shall make
for any Active Participant in a Plan Year shall not exceed 4 percent of such
Active Participant’s Compensation paid by such Participating Company. The Board,
in its sole discretion, may change the matching percentage at any time.
     3.3 Profit Sharing Contributions. For each Active Participant who is
employed on the last day of a Plan Year, the Participating Company, in its sole
discretion, may make Profit Sharing Contributions at the end of each Plan Year.
The Participating Company has complete discretion to determine the amount of the
Profit Sharing Contribution, if any, each year. The Participating Company shall
allocate Profit Sharing Contributions to such Active Participants in the same
ratio as each Participant’s Compensation for the Plan Year bears to the total
Compensation of all Participants for the Plan Year.
     3.4 Discretionary Contributions. To the extent and in such amounts as the
Plan Administrator, in its sole discretion, deems desirable or helpful as a
method to help satisfy the ADP and/or ACP Tests for any Plan Year and subject to
the requirements and limitations set forth in Sections 6.1, 6.3, 6.4 and 6.6,
each Participating Company shall make a Discretionary

19



--------------------------------------------------------------------------------



 



Contribution for such Plan Year. In the case of a Discretionary Contribution
which is a Qualified Nonelective Contribution, such Qualified Nonelective
Contribution for a Plan Year shall meet the requirements of Treasury
Regulation Section 1.401(k)-2(a)(6) (or any successor thereto), shall be treated
as Pre-Tax Contributions and shall be allocated to each affected Participant’s
Pre-Tax Account in a manner proportionate to the Compensation of all affected
Participants. The maximum Qualified Nonelective Contribution for each Eligible
Participant for each Plan Year shall be an amount equal to the difference
between the maximum amount permitted under Section 6.6 after taking into account
the Pre-Tax Contributions and Matching Contributions for such Participant. Such
Qualified Nonelective Contributions shall be nonforfeitable and shall be subject
to the same restrictions on distribution that apply to Pre-Tax Contributions,
except that Qualified Nonelective Contributions (and the earnings thereon) shall
not be distributable under Section 10.1 in the event of hardship.
     3.5 Form of Contributions. All Contributions shall be paid to the Trustee
in the form of cash.
     3.6 Timing of Contributions.
     (a) Pre-Tax Contributions. Each Participating Company that withholds
Pre-Tax Contributions from an Active Participant’s paycheck pursuant to
Section 3.1 (a) shall pay such Pre-Tax Contributions to the Trustee as of the
earliest date on which such Contributions can reasonably be segregated from the
Participating Company’s general assets (generally not to exceed 15 business days
after the end of the month within which such amounts otherwise would have been
payable to such Active Participant in cash or such earlier time as may be
required by law).
     (b) Matching, Profit Sharing, and Discretionary Contributions. To the
extent administratively practicable, all Matching, Profit Sharing, and
Discretionary Contributions shall be paid to the Trustee no later than (1) the
date for filing the Participating Company’s federal income tax return (including
extensions thereof) for the tax year to which such Matching, Profit Sharing, and
Discretionary Contributions relate, or (ii) such other date as shall be within
the time allowed to permit the Participating Company to properly deduct, for
federal income tax purposes and for the tax year of the Participating Company in
which the obligation to make such Contributions was incurred, the full amount of
such Matching, Profit Sharing, and Discretionary Contributions.
     (c) Catch-up Contributions. Each Participating Company that withholds
Catch-up Contributions from an Active Participant’s paycheck pursuant to a
Catch-up Contribution Election under Section 3.10 shall pay such Catch-up
Contribution to the Trustee as of the earliest date on which such Contribution
can reasonably be segregated from the Participating Company’s general assets
(generally not to exceed fifteen (15) business days after the end of the month
within which such amounts otherwise would have been payable to such Active
Participant in cash or such earlier time as may be required by law).
     3.7 Contingent Nature of Company Contributions. Notwithstanding Section 3.1
and subject to the terms of Section 15.11, each Company Contribution made to the
Plan by a

20



--------------------------------------------------------------------------------



 



Participating Company is made expressly contingent upon the deductibility
thereof for federal income tax purposes for the taxable year of the
Participating Company with respect to which such Company Contribution is made.
     3.8 Restoration Contributions.
     (a) Restoration Upon Buy-Back. If a Participant who is not 100 percent
vested in his Matching Account and Profit Sharing Account has received a
distribution of the entire vested portion of his Matching Account and Profit
Sharing Account in a manner described in Section 8.3(a) (such that he forfeited
the nonvested portion of his Matching Account and Profit Sharing Account in
accordance with the terms of Section 8.3(a)), and such Participant is
subsequently rehired as a Covered Employee prior to the occurrence of 5
consecutive Breaks in Service, that individual may, prior to the earlier of
(i) 5 years after the first day on which he is rehired or (ii) the close of the
first period of 5 consecutive Breaks in Service commencing after the
distribution, repay the full amount of the distribution to the Trustee
(unadjusted for gains or losses). Upon such repayment, his Accounts will be
credited with (i) all of the benefits (unadjusted for gains or losses) which
were forfeited, and (ii) the amount of the repayment.
     (b) Restoration of Other Forfeitures. If a Participant has forfeited his
nonvested Accounts in accordance with Section 8.3(b) or Section 8.4, and such
Participant subsequently is rehired as a Covered Employee prior to the
occurrence of 5 consecutive Breaks in Service, his Account shall be credited
with all of the benefits (unadjusted for gains or losses) which were forfeited,
as determined pursuant to the terms of Section 8.3(b) or Section 8.4,
respectively.
     (c) Restoration Contribution. The assets necessary to fund the Account of
the rehired individual (in excess of the amount of the repayment, if any) shall
be provided no later than as of the end of the Plan Year following the Plan Year
in which repayment occurs (if subsection (a) hereof applies) or in which the
individual is rehired (if subsection (b) hereof applies), and shall be provided
in the discretion of the Plan Administrator from (i) income or gain to the Trust
Fund with respect to Forfeitures, (ii) Forfeitures arising from the Accounts of
Participants employed or formerly employed by the Participating Companies, or
(iii) Contributions by the Participating Companies.
     3.9 USERRA Compliance. Notwithstanding any provision of the Plan to the
contrary, contributions, benefits, Plan loan repayment suspensions and service
credit with respect to qualified military service will be provided in accordance
with Code Section 414(u), which provides special rules relating to the
reemployment of veterans under the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”).
     3.10 Catch-up Contributions. Effective January 1, 2002, all Active
Participants (other than Participants who work in and are residents of Puerto
Rico, so long as Puerto Rico law does not permit Catch-up Contributions) who are
eligible to make Pre-Tax Contributions under this Plan and who have attained or
will attain age fifty (50) before the close of the Plan Year shall be eligible
to make Catch-up Contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such Catch-up Contributions shall
not be taken into account for

21



--------------------------------------------------------------------------------



 



purposes of the provisions of the Plan implementing the required limitations of
Section 402(g) and 415 of the Code. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the Code, as
applicable, by reason of the making of such Catch-up Contributions. Each Active
Participant who desires that his Participating Company make a Catch-up
Contribution on his behalf shall complete and deliver to the Participating
Company (or its designee) a Catch-up Deferral Election, in the form prescribed
for such purpose and under such terms and conditions as shall be determined by
the Plan Administrator, in its sole discretion. Notwithstanding anything herein
to the contrary, the Plan Administrator may modify any Catch-up Contribution
Election of any Active Participant at any time to the extent the Plan
Administrator believes necessary to comply with the limitations of this
Section 3.10 and Code Section 414(v). For purposes of clarification, although a
Catch-up Contribution is made on a pre-tax basis and is an elective deferral
under the Code, the defined terms Pre-Tax Contributions and Elective Deferral as
used in this Plan do not refer to Catch-up Contributions. Accordingly, there are
no Matching Contributions with respect to Catch-up Contributions. Catch-up
Contributions shall be maintained in the Pre-Tax Account of a Participant and
shall not require a separate subaccount.
ARTICLE IV
ROLLOVERS AND TRANSFERS BETWEEN PLANS
     4.1 Rollover Contributions.
     (a) Request by Covered Employee. A Covered Employee may make a written
request to the Plan Administrator that he be permitted to contribute, or cause
to be contributed, to the Trust Fund a Rollover Contribution which is received
by such Covered Employee or to which such Covered Employee is entitled. Such
written request shall contain information concerning the type of property
constituting the Rollover Contribution and a statement, satisfactory to the Plan
Administrator, that the property constitutes a Rollover Contribution. If a
Covered Employee who is not a Participant makes a Rollover Contribution, the
time and method of distribution of such Covered Employee’s Rollover Account
shall be determined under the terms of the Plan as if such Covered Employee were
a Participant, but he shall not be considered a Participant under the Plan for
any other purpose.
     (b) Acceptance of Rollover. Subject to the terms of the Plan and the Code
(including regulations and rulings promulgated thereunder), the Plan
Administrator, in its sole discretion, shall determine whether (and if so, under
what conditions and in what form) a Rollover Contribution shall be accepted at
any time by the Trustee. For example, the Plan Administrator, in its sole
discretion, may decide to allow Rollover Contributions from Participants and/or
direct Rollover Contributions from another qualified retirement plan (as
described in Code section 401(a)(31)) and may decide to pass through to the
Covered Employee making the Rollover Contribution any recordkeeping fees
directly attributable to his Rollover Contribution. In the event the Plan
Administrator permits an Active Participant to make a Rollover Contribution, the
amount of the Rollover Contribution shall be transferred to the Trustee and
allocated as soon as practicable

22



--------------------------------------------------------------------------------



 



thereafter to a Rollover Account for the Active Participant. Unless the Plan
Administrator permits otherwise, all Rollover Contributions shall be made in
cash.
     4.2 Transfer Contributions.
     (a) Direct Transfers Permitted. The Plan Administrator, in its sole
discretion, shall permit direct trustee-to-trustee transfers of assets and
liabilities to the Plan (which shall be distinguished from direct Rollover
Contributions as described in Code section 401(a)(31)) as a Transfer
Contribution on behalf of an Active Participant. However, in no event shall a
Transfer Contribution be accepted on behalf of an Active Participant if such
Transfer Contribution is from a retirement plan which, with respect to such
Participant, is subject to the requirements of providing any alternative form of
benefit not permitted under the Plan.
     (b) Mergers and Spin-offs Permitted. The Plan Administrator, in its sole
discretion, shall permit other qualified retirement plans to transfer assets and
liabilities to the Plan as part of a merger, spin-off or similar transaction.
Any such transfer shall be made in accordance with the terms of the Code and
subject to such rules and requirements as the Plan Administrator may deem
appropriate. Without limitation, the Plan Administrator shall determine the
schedule under which such Transfer Contributions shall vest. Notwithstanding
anything herein to the contrary, in no event shall a Transfer Contribution be
accepted if the transferring plan is subject to the requirements of providing
any alternative form of benefit not permitted under the Plan.
     (c) Establishment of Transfer Accounts. As soon as practicable after the
date the Trustee receives a Transfer Contribution, there shall be credited to
one or more Transfer Accounts of each Participant the total amount received from
the respective accounts of such Participant in the transferring qualified
retirement plan. Any amounts so credited as a result of any such merger or
spin-off or other transfer shall be subject to all of the terms and conditions
of the Plan from and after the date of such transfer.
     (d) Certain Transfer Accounts. The Plan will only accept Transfer
Contributions in the event that the Plan would not be required to provide any
form of distribution with respect to the resulting Transfer Account other than a
single sum distribution. For this reason, the Plan will not accept Transfer
Contributions which are required to provide annuity or installment forms of
distribution. The Plan Administrator may develop additional rules and terms
applicable to Transfer Contributions and resulting Transfer Accounts.
     4.3 Spin-offs to Other Plans. The Plan Administrator, in its sole
discretion, may cause the Plan to transfer to another qualified retirement plan
(as part of a spin-off or similar transaction) assets and liabilities maintained
under the Plan. Any such transfer shall be made in accordance with the terms of
the Code and subject to such rules and requirements as the Plan Administrator
may deem appropriate. Upon the effectiveness of any such transfer, the Plan and
Trust shall have no further responsibility or liability with respect to the
transferred assets and liabilities.

23



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANTS’ ACCOUNTS: CREDITING AND ALLOCATIONS
     5.1 Establishment of Participants’ Account. The Plan Administrator shall
establish and maintain, on behalf of each Participant and Beneficiary, an
Account which shall be divided into segregated subaccounts. The subaccounts
shall include (to the extent applicable) Pre-Tax, After-Tax, Matching, Profit
Sharing, Rollover, and Transfer Accounts and such other subaccounts as the Plan
Administrator shall deem appropriate or helpful. Each Account shall be credited
with Contributions allocated to such Account and generally shall be credited
with income on investments derived from the assets of such Accounts.
Notwithstanding anything herein to the contrary, while Contributions may be
allocated to a Participant’s Account as of a particular date (as specified in
the Plan), such Contributions shall actually be added to a Participant’s Account
and shall be credited with investment experience only from the date such
Contributions are received and credited to the Participant’s Account by the
Trustee. Each Account of a Participant or Beneficiary shall be maintained until
the value thereof has been distributed to or on behalf of such Participant or
Beneficiary.
     5.2 Allocation and Crediting of Pre-Tax, Matching, Profit Sharing, Rollover
and Transfer Contributions. As of each Valuation Date coinciding with or
immediately following the date on which Pre-Tax, Matching, Profit Sharing,
Rollover and Transfer Contributions are received on behalf of an Active
Participant, such Contributions shall be allocated and credited directly to the
appropriate Pre-Tax, Matching, Profit Sharing, Rollover and Transfer Accounts,
respectively, of such Active Participant.
     5.3 Allocation and Crediting of Discretionary Contributions.
     (a) General Provision. As of the last day of each Plan Year for which the
Participating Companies make (or are deemed to have made) Discretionary
Contributions, the Plan Administrator shall cause such Discretionary
Contributions to be allocated in accordance with the terms of subsection (b),
(c), (d) or (e), whichever is applicable.
     (b) Per Capita Discretionary Contributions. To the extent that the
Administrative Committee designates all or any portion of the Discretionary
Contributions for a Plan Year as “Per Capita Discretionary Contributions,” such
Contributions shall be allocated to the Accounts of all Eligible Participants
who were Employees on the last day of such Plan Year on a per capita basis (that
is the same dollar amount shall be allocated to the Account of each such
Eligible Participant).
     (c) Proportional Discretionary Contributions. To the extent that the Plan
Administrator designates all or any portion of the Discretionary Contributions
for a Plan Year as “Proportional Discretionary Contributions,” such
Contributions shall be allocated to the Account of each Eligible Participant who
was an Employee on the last day of such Plan Year in the same proportion that
(i) the Compensation of such Eligible Participant for such Plan Year bears to
(ii) the total Compensation of all such Eligible Participants for such Plan
Year.

24



--------------------------------------------------------------------------------



 



     (d) Section 415 Discretionary Contributions. To the extent that the Plan
Administrator designates all or any portion of the Discretionary Contributions
for a Plan Year as “Section 415 Discretionary Contributions,” such Contributions
shall be allocated to the Discretionary Account of some or all Eligible
Participants (i) beginning with such Eligible Participant(s) who have the lowest
Compensation (within the meaning of “Testing Compensation” as described in
Section 1.20(d)), until such Eligible Participants) reach their annual addition
limits (as described in Section 6.6), or the amount of the Discretionary
Contributions is fully allocated, and then (ii) continuing with successive
individuals or groups of Eligible Participants in the same manner until the
amount of the Section 415 Discretionary Contributions is fully allocated.
     (e) Qualified Nonelective Contributions. To the extent that the Plan
Administrator designates all or any portion of the Discretionary Contributions
as “Qualified Nonelective Contributions,” such contributions shall be allocated
to the appropriate subaccount of each Eligible Participant with respect to whom
such contributions are made.
     5.4 Crediting of Restoration Contributions. As of each Valuation Date
coinciding with or immediately following the date (i) on which a Restoration
Contribution pursuant to Section 3.8 is received from an Active Participant, or
(ii) on which the Plan restores the forfeitable portion of his Account pursuant
to Section 3.8(c), such amount shall be credited to the appropriate Pre-Tax,
Matching, Profit Sharing, Rollover and Transfer Accounts of the Active
Participant, in the amounts distributed or forfeitable from such Accounts
immediately prior to the earlier distribution to such Participant.
     5.5 Allocation of Forfeitures. To the extent Forfeitures for a Plan Year
are not used to pay Restoration Contributions pursuant to Section 3.8(b), to
replace abandoned Accounts as provided in Section 9.9, or to pay Plan expenses
as provided in Section 15.12, the Plan Administrator, in its sole discretion
shall deem such Forfeitures to be Matching, Profit Sharing and/or Discretionary
Contributions (which shall first be used to reduce the Participating Companies’
obligation, if any, to make such Contributions pursuant to the terms of the Plan
and then shall be added to, and combined with, any such other Contributions made
for such Plan Year by the Participating Companies), and such Forfeitures shall
be allocated pursuant to the terms of Section 5.2 or Section 5.3, as applicable.
     5.6 Allocation and Crediting of Investment Experience. As of each Valuation
Date, the Trustee shall determine the fair market value of the Trust Fund which
shall be the sum of the fair market values of the Investment Funds. The Plan
Administrator shall determine the amount of the Accounts as follows:
     (a) Determination of Investment Experience. As of each Valuation Date, the
investment earnings (or losses) of each Investment Fund shall be the amount by
which the sum determined in (1) exceeds (or is less than) the sum determined in
(2), where (1) and (2) are as follows:
     (1) The sum of (A) the fair market value of such Investment Fund as of such
Valuation Date, plus (B) the amount of distributions and withdrawals and

25



--------------------------------------------------------------------------------



 



any transfers to other Investment Funds made since the immediately preceding
Valuation Date from amounts invested in the Investment Fund; and
     (2) The sum of (A) the fair market value of the Investment Fund as of the
immediately preceding Valuation Date, plus (B) Contributions deposited in and
amounts transferred to such Investment Fund since the immediately preceding
Valuation Date.
     (b) Utilization of Investment Experience. To the extent directed by the
Plan Administrator, investment earnings initially shall be used to pay
Restoration Contributions pursuant to Section 3.8(b), to replace abandoned
Accounts as provided in Section 9.9 or to pay Plan expenses as provided in
Section 15.12. As of each Valuation Date and prior to the allocations described
in Section 5.2, Section 5.3, Section 5.4 and Section 5.5, each Participant’s
Account shall be allocated and credited with a portion of such remaining
earnings or debited with a portion of such losses of each Investment Fund, as
determined in accordance with subsection (a) hereof, in the proportion that
(i)(A) the amount credited to such Account that was invested in such Investment
Fund as of the immediately preceding Valuation Date, minus (B) any distributions
or withdrawals or transfers to other Investment Funds which were made from such
Account since such preceding Valuation Date and on or before such current
Valuation Date, plus (C) any amounts transferred to such Investment Fund since
the immediately preceding Valuation Date bears to (ii)(A) the total amount
invested in such Investment Fund by all Participants as of the immediately
preceding Valuation Date, minus (B) any distributions or withdrawals or
transfers to other Investment Funds which were made since such preceding
Valuation Date and on or before such current Valuation Date, plus (C) any
amounts transferred to such Investment Fund since the immediately preceding
Valuation Date.
     (c) Unitized Investments. To the extent that the Plan’s recordkeeper keeps
its records on the basis of units, the fair market value of each Investment Fund
shall be determined on the basis of units. Furthermore, adjustments for
Contributions, distributions, withdrawals and transfers to or from each such
Investment Fund for purposes of determining fair market value shall be made on
the basis of units.
     5.7 Notice to Participants of Account Balances. At least once for each Plan
Year, the Plan Administrator shall cause a written statement of a Participant’s
Account balance to be distributed to the Participant.
     5.8 Good Faith Valuation Binding. In determining the value of the Trust
Fund and the Accounts, the Trustee and the Plan Administrator shall exercise
their best judgment, and all such determinations of value (in the absence of bad
faith) shall be binding upon all Participants and Beneficiaries.
     5.9 Errors and Omissions in Accounts. If an error or omission is discovered
in the Account of a Participant or Beneficiary, the Plan Administrator shall
cause appropriate, equitable adjustments to be made as of the Valuation Date as
soon as practicable following the discovery of such error or omission.

26



--------------------------------------------------------------------------------



 



ARTICLE VI
CONTRIBUTION AND SECTION 415 LIMITATIONS
AND NONDISCRIMINATION REQUIREMENTS
     6.1 Deductibility Limitations. In no event shall the total Company
Contribution amount for any taxable year of a Participating Company exceed that
amount which is properly deductible for federal income tax purposes under the
then appropriate provisions of the Code. Generally, the maximum, tax-deductible
Company Contribution amount for any taxable year of a Participating Company
shall be equal to 15 percent of the total Compensation paid or accrued during
such taxable year to all Participants employed by such Participating Company;
provided, no Company Contribution amount shall be deductible if it shall cause
the Plan to exceed the applicable maximum allocation limitations under Code
section 415, as described in Section 6.6. For purposes of this Section, a
Company Contribution may be deemed made by a Participating Company for a taxable
year if it is paid to the Trustee on or before the date of filing the
Participating Company’s federal income tax return (including extensions
thereof) for that year or on or before such other date as shall be within the
time allowed to permit proper deduction by the Participating Company of the
amount so contributed for federal income tax purposes for the year in which the
obligation to make such Company Contribution was incurred.
     6.2 Maximum Limitation on Elective Deferrals.
     (a) Maximum Elective Deferrals Under Participating Company Plans. The
aggregate amount of a Participant’s Elective Deferrals made for any calendar
year under the Plan and any other plans, contracts or arrangements with the
Participating Companies shall not exceed the Maximum Deferral Amount.
     (b) Return of Excess Pre-Tax Contributions. If the aggregate amount of a
Participant’s Pre-Tax Contributions made for any calendar year by itself exceeds
the Maximum Deferral Amount, the Participant shall be deemed to have notified
the Plan Administrator of such excess, and the Plan Administrator shall cause
the Trustee to recharacterize, if possible, all or a portion of such excess
amount as a Catch-up Contribution to the extent permitted under Section 3.10 and
Code Section 414(v), and then if there is still an excess remaining, to
distribute to such Participant, on or before April 15 of the next succeeding
calendar year, the total of (i) the amount by which such Pre-Tax Contributions
exceed the Maximum Deferral Amount, plus (ii) any earnings allocable thereto. In
determining the amount of earnings allocable to Excess Pre-Tax Contributions,
any reasonable alternative method of calculating earnings allocable to Excess
Pre-Tax Contributions may be utilized, including the safe harbor method.
Earnings from the end of the Plan Year through a date that is no more than seven
(7) days before the actual date of distribution (“gap period” income) will also
be calculated and distributed with such Excess Pre-Tax Contributions. In
addition, Matching Contributions made on behalf of the Participant which are
attributable to the distributed Pre-Tax Contributions shall be forfeited.
     (c) Return of Excess Elective Deferrals Provided by Other Participating
Company Arrangements. If after the reduction described in subsection (b) hereof,
a

27



--------------------------------------------------------------------------------



 



Participant’s aggregate Elective Deferrals under plans, contracts and
arrangements with Participating Companies still exceed the Maximum Deferral
Amount, then, the Participant shall be deemed to have notified the Plan
Administrator of such excess, and, unless the Plan Administrator directs
otherwise, such excess shall be reduced by distributing to the Participant
Elective Deferrals that were made for the calendar year under such plans,
contracts and/or arrangements with Participating Companies other than the Plan.
However, if the Plan Administrator decides to make any such distributions from
Pre-Tax Contributions made to the Plan, such distributions (including forfeiture
of Matching Contributions) shall be made in a manner similar to that described
in subsection (b) hereof.
     (d) Discretionary Return of Elective Deferrals. If, after the reductions
described in subsections (b) and (c) hereof, (i) a Participant’s aggregate
Elective Deferrals made for any calendar year under the Plan and any other
plans, contracts or arrangements with Participating Companies and any other
employers still exceed the Maximum Deferral Amount, and (ii) such Participant
submits to the Plan Administrator, on or before the March 1 following the end of
such calendar year, a written request that the Plan Administrator distribute to
such Participant all or a portion of his remaining Pre Tax Contributions made
for such calendar year, and any earnings attributable thereto (including “gap
period” income as described in subsection (b) hereof), then the Plan
Administrator may, but shall not be required to, cause the Trustee to distribute
such amount to such Participant on or before the following April 15. However, if
the Plan Administrator decides to make any such distributions from Pre-Tax
Contributions made to the Plan, such distributions (including forfeiture of
Matching Contributions) shall be made in a manner similar to that described in
subsection (b) hereof.
     (e) Return of Excess Annual Additions. Any Pre-Tax Contributions returned
to a Participant to correct excess Annual Additions shall be disregarded for
purposes of determining whether the Maximum Deferral Amount has been exceeded.
     (f) Recharacterization of Catch-up Contributions. In the event a
Participant’s Pre-Tax Contributions for a Plan Year do not equal the Maximum
Deferral Amount, a Participant’s Catch-up Contributions, if any, for such Plan
Year shall be recharacterized as Pre-Tax Contributions for all purposes to the
extent necessary to increase Pre-Tax Contributions to equal such Maximum
Deferral Amount. In the event that such Catch-up Contributions are
recharacterized as Pre-Tax Contributions, such recharacterized amounts shall be
treated as Pre-Tax Contributions for all purposes hereunder, including
limitations.
     6.3 Nondiscrimination Requirements for Pre-Tax Contributions.
     (a) ADP Test. The annual allocation of the aggregate of all Pre-Tax
Contributions, any Qualified Nonelective Contributions designated by the Plan
Administrator for use in connection with the ADP Tests, and, to the extent taken
into account under subsection (b) hereof, elective and/or qualified nonelective
contributions made under another plan, shall satisfy at least one of the
following ADP Tests for each Plan Year:

28



--------------------------------------------------------------------------------



 



     (1) The ADP for a Plan Year for the Highly Compensated Employees who are
Active Participants shall not exceed the product of (A) the ADP for the current
Plan Year for the Active Participants who are not Highly Compensated Employees,
multiplied by (B) 1.25; or
     (2) The ADP for a Plan Year for the Highly Compensated Employees who are
Active Participants shall not exceed the ADP for the current Plan Year for the
Active Participants who are not Highly Compensated Employees by more than
2 percentage points, nor shall it exceed the product of (A) the ADP for the
current Plan Year of the Active Participants who are not Highly Compensated
Employees, multiplied by (B) 2.
     (b) Multiple Plans. If pre-tax and/or qualified nonelective contributions
are made to one or more other plans (other than employee stock ownership plans
as described in Code section 4975(e)(7)) which, along with the Plan, are
considered as a single plan for purposes of Code section 401(a)(4) or
section 410(b), such plans shall be treated as one plan for purposes of this
Section, and the pre-tax and applicable qualified nonelective contributions made
to those other plans shall be combined with the Pre-Tax and applicable
Discretionary Contributions for purposes of performing the tests described in
subsection (a) hereof. In addition, the Plan Administrator may elect to treat
the Plan as a single plan along with the one or more other plans (other than
employee stock ownership plans as described in Code section 4975(e)(7)) to which
pre-tax and/or qualified nonelective contributions are made for purposes of this
Section; provided, the Plan and all of such other plans also must be treated as
a single plan for purposes of satisfying the requirements of Code
section 401(a)(4) and section 410(b) (other than the requirements of Code
section 410(b)(2)(A)(ii)). However, plans may be aggregated for purposes of this
subsection only if they have the same plan year.
     (c) Adjustments to Actual Deferral Percentages. In the event that the
allocation of the Pre-Tax Contributions and qualified nonelective contributions
for a Plan Year does not satisfy one of the ADP Tests of subsection (a) hereof,
the Plan Administrator shall cause the Pre-Tax and Discretionary Contributions
for such Plan Year to be adjusted in accordance with one or a combination of the
following options:
     (1) The Plan Administrator may cause the Participating Companies to make,
with respect to such Plan Year, Discretionary Contributions on behalf of, and
allocable to, the Eligible Participants described in Section 5.3 with respect to
such Plan Year, in the minimum amount necessary to satisfy one of the ADP Tests.
Such Discretionary Contributions shall be allocated among such Eligible
Participants pursuant to one of the methods described in Section 5.3.
     (2) (A) Notwithstanding any other provision of the Plan, Excess
Contributions, plus any income and minus any loss allocable thereto, shall be
distributed no later than the last day of each Plan Year to Participants to
whose Accounts such Excess Contributions were allocated for the preceding Plan
Year. The Committee will determine the aggregate amount of Excess Contributions
to be distributed by reducing the ADP Percentage of the Highly Compensated

29



--------------------------------------------------------------------------------



 



Employee with the highest ADP to the extent necessary to (i) satisfy the ADP
limits of Section 6.3(a), or (ii) cause such Highly Compensated Employee’s ADP
to equal the ADP of the Highly Compensated Employee with the next highest ADP,
and then repeat this process until the ADP limits of Section 6.3(a) are
satisfied. The aggregate amount of Excess Contributions shall then be
distributed, pro rata, to each Highly Compensated Employee with the highest
dollar amount of Pre-Tax Contributions of such Highly Compensated Employee to
equal the dollar amount of the Pre-Tax Contributions of the Highly Compensated
Employee with the next highest dollar amount of Pre-Tax Contributions. This
process shall be repeated until the aggregate amount of Excess Contributions is
distributed.
     (B) For purposes of this Section 6.3(c)(2), Excess Contributions shall
mean, with respect to any Plan Year, the excess of:
     (i) The aggregate amount of Pre-Tax Contributions and Qualified Nonelective
contributions actually taken into account in computing the ADP of Highly
Compensated Employees for such Plan Year, over
     (ii) The maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of the ADPs, beginning with the highest of such
percentages).
     (3) In determining the amount of income allocable to Excess Contributions
which are distributed pursuant to subsection 6.3(c)(2), any reasonable
alternative method of calculating earnings allocable to such Excess
Contributions may be utilized, including the safe harbor method. Earnings from
the end of the Plan Year through a date that is no more than seven (7) days
before the actual date of distribution (“gap period” income) will also be
calculated and distributed with such Excess Contributions.
     6.4 Nondiscrimination Requirements for Matching Contributions.
     (a) ACP Test. The amount of the aggregate of all of a Plan Year’s After Tax
and Matching Contributions, any Qualified Nonelective Contributions designated
by the Plan Administrator for use in connection with the ACP Tests, and, to the
extent designated by the Plan Administrator pursuant to subsection (b) hereof,
other elective and/or qualified nonelective contributions made under another
plan, shall satisfy at least one of the following ACP Tests for such Plan Year:
     (1) The ACP for a Plan Year for the Highly Compensated Employees who are
Active Participants shall not exceed the product of (A) the ACP for the current
Plan Year for the Active Participants who are not Highly Compensated Employees,
multiplied by (B) 1.25; or

30



--------------------------------------------------------------------------------



 



     (2) The ACP for a Plan Year for the Highly Compensated Employees who are
Active Participants shall not exceed the ACP for the current Plan Year for the
Active Participants who are not Highly Compensated Employees by more than
2 percentage points, nor shall it exceed the product of (A) the ACP for the
current Plan Year of the Active Participants who are not Highly Compensated
Employees, multiplied by (B) 2.
     (b) Multiple Plans. If matching, after-tax, elective and/or qualified
nonelective contributions are made to one or more other plans (other than
employee stock ownership plans as described in Code section 4975(e)(7)) which,
along with the Plan, are considered as a single plan for purposes of Code
section 401(a)(4) or section 410(b), such plans shall be treated as one plan for
purposes of this Section, and the matching, after-tax, pre-tax and applicable
qualified nonelective contributions made to those other plans shall be combined
with the Matching, Pre-Tax and Discretionary Contributions for purposes of
performing the tests described in subsection (a) hereof. In addition, the Plan
Administrator may elect to treat the Plan as a single plan along with one or
more other plans (other than employee stock ownership plans as described in Code
section 4975(e)(7)) to which matching, after-tax, elective and/or qualified
nonelective contributions are made for purposes of this Section; provided, the
Plan and all of such other plans also must be treated as a single plan for
purposes of satisfying the requirements of Code section 401(a)(4) and
section 410(b) (other than the requirements of Code section 410(b)(2)(A)(ii)).
However, plans may be aggregated for purposes of this subsection only if they
have the same plan year.
     (c) Adjustments to Average Contribution Percentages. In the event that the
allocation of the After-Tax, Pre-Tax, Matching and Discretionary Contributions
and other elective and qualified nonelective contributions for a Plan Year does
not satisfy one of the ACP Tests of subsection (a) hereof, the Plan
Administrator shall cause such Matching and/or Discretionary Contributions for
the Plan Year to be adjusted in accordance with one or a combination of the
following options:
     (1) The Plan Administrator may cause the Participating Companies to make,
with respect to such Plan Year, Discretionary Contributions on behalf of, and
specifically allocable to, the Eligible Participants described in Section 5.3
with respect to such Plan Year, in the minimum amount necessary to satisfy one
of the ACP Tests; such Discretionary Contributions shall be allocated among the
affected Eligible Participants pursuant to the methods described in Section 5.3.
Alternatively or in addition, the Plan Administrator may add a portion of the
Pre-Tax Contributions, that are made for the Plan Year by the Participants who
are not Highly Compensated Employees and that are not needed for the Plan to
satisfy the ADP Tests for the Plan Year, to the Matching Contributions for such
Participants to increase the ACP for such Participants.
     (2) Notwithstanding any other provision of the Plan, by the last day of the
Plan Year following the Plan Year in which the annual allocation failed both of
the ACP Tests, the Plan Administrator may direct the Trustee to reduce the
Excess Aggregate Contributions taken into account with respect to Highly

31



--------------------------------------------------------------------------------



 



Compensated Employees under such failed ACP Tests by the amount of Excess
Aggregate Contributions. Excess Aggregate Contributions, plus any income and
minus any loss allocable thereto, shall be forfeited and treated as a
Forfeiture; provided, however, if the Excess Aggregate Contributions to be
reduced are vested and therefore may not be forfeited, those Excess Aggregate
Contributions (plus any earnings and minus any loss attributable thereto) shall
be distributed to the Highly Compensated Employees from whose Accounts such
reductions have been made. Such reductions in Excess Aggregate Contributions
shall be made in accordance with, and solely to the Accounts of those Highly
Compensated Employees who are affected by, the following procedure:
     (A) Any distributions of Excess Aggregate Contributions shall be
distributed first to the Highly Compensated Employees with the highest dollar
amounts of Matching Contributions (and any qualified Matching Contributions
taken into account in the ACP Test) pro rata, in an amount equal to the lesser
of (i) the total amount of Excess Aggregate Contributions for the Plan Year or
(ii) the amount necessary to cause the amount of such Employee’s Matching
Contributions (and any Pre-Tax Contributions taken into account in computing
actual contribution percentages) to equal the amount of Matching Contributions
(and any Pre-Tax Contributions taken into account in computing actual
contribution percentages) of the Highly Compensated Employees with the next
highest dollar amount of Matching Contributions (and any Pre-Tax Contributions
taken into account in computing actual contribution percentages). This process
is repeated until the aggregate amount distributed equals the total amount of
Excess Aggregate Contributions. If such Excess Aggregate Contributions are
distributed more than two and one-half (2-1/2) months after the last day of the
Plan Year in which such excess amounts arose, a ten percent (10%) excise tax
will be imposed on the Participating Company maintaining the Plan with respect
to those amounts. Excess Aggregate Contributions shall be treated as Annual
Additions under the Plan.
     (B) For purposes of this Section 6.4(c)(2), Excess Aggregate Contributions
shall mean, with respect to any Plan Year, the excess of:
     (i) The aggregate amount of the Matching Contributions and after tax
contributions (and any Qualified Nonelective Contributions or Pre-Tax
Contributions taken into account in computing the ACP) actually made on behalf
of Highly Compensated Employees for such Plan Year, over
     (ii) The maximum amount of such contributions permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their ACP, beginning with the highest of such
percentages).

32



--------------------------------------------------------------------------------



 



     (3) In determining the amount of income allocable to Excess Aggregate
Contributions which are forfeited or distributed pursuant to subsection
6.4(c)(2), any reasonable alternative method of calculating earnings allocable
to such Excess Aggregate Contributions may be utilized, including the safe
harbor method. Earnings from the end of the Plan Year through a date that is no
more than seven (7) days before the actual date of forfeiture or distribution
(“gap period” income) will also be calculated and forfeited or distributed with
such Excess Aggregate Contributions.
     6.5 Order of Application. For any Plan Year in which adjustments shall be
necessary or otherwise made pursuant to the terms of Sections 6.2, 6.3 and/or
6.4, such adjustments shall be applied in the order prescribed by the Secretary
of Treasury in Treasury Regulations or other published authority.
     6.6 Code Section 415 Limitations on Maximum Contributions.
     (a) General Limit on Annual Additions. In no event shall the Annual
Addition to a Participant’s Account for any Limitation Year, under the Plan and
any other Defined Contribution Plan (including voluntary employee contribution
accounts in a defined benefit plan, key employee accounts under a welfare
benefit plan described in Section 419 of the Code, Participating Company
contributions allocated to an individual retirement account under Section 408 of
the Code and individual medical accounts, as defined in Section 415(1)(2) of the
Code, maintained by a Participating Company, which provide Annual Additions)
maintained by an Affiliate, exceed the lesser of:
     (1) $40,000, or if greater, the amount as adjusted by the Secretary of
Treasury for increases in the cost of living, or
     (2) 100 percent (100%) of such Participant’s Compensation as determined
under Code Section 415 during such Plan Year, plus Pre-Tax Contributions and
Participant Contributions excluded from income under Code Sections 125, 132,
402(g)(3) or 457.
     (b) Correction of Excess Annual Additions. If, as a result of either the
allocation of Forfeitures to an Account, a reasonable error in estimating a
Participant’s Compensation or Elective Deferrals, or such other occurrences as
the Internal Revenue Service permits to trigger this subsection, the Annual
Addition made on behalf of a Participant exceeds the limitations set forth in
this Section, the Plan Administrator shall direct the Trustee to take such of
the following actions as it shall deem appropriate, specifying in each case the
amount of Contributions involved:
     (1) As the first step in reducing a Participant’s Annual Addition, the
total of the Pre-Tax Contributions allocated to the Participant’s Pre-Tax
Account and the amount of any Matching Contributions attributable thereto shall
be reduced in the amount of the excess. The amount of the reduction from the
Participant’s Pre-Tax Account (plus any earnings thereon) shall be returned to
the Participant, and any Matching Contributions (and earnings thereon)
attributable to

33



--------------------------------------------------------------------------------



 



the returned Pre-Tax Contributions shall be forfeited and reallocated in the
manner described in subsection (c)(2) or (c)(3) hereof.
     (2) If further reduction is necessary, the Discretionary Contributions
allocated to the Participant’s Account shall be reduced in the amount of the
lesser of (A) the amount of his Discretionary Contributions for such year, or
(B) the excess. The amount of the reduction shall be reallocated to the Accounts
of Active Participants who otherwise are eligible for allocations of
Contributions and who are not affected by such limitations, pursuant to the same
method as Discretionary Contributions otherwise are allocated to such Accounts,
disregarding those Active Participants whose Annual Addition equals or exceed
the limitations hereunder.
     (3) If the reallocation to the Accounts of other Participants in the then
current Limitation Year (as described in subsections (b)(1) and (b)(2) hereof)
is impossible without causing them or any of them to exceed the Annual Addition
limitations described in this Section, the amount that cannot be reallocated
without exceeding such limitations shall continue to be held in a suspense
account and shall be applied to reduce permissible Contributions in each
successive Plan Year until such amount is fully allocated; provided, so long as
any suspense account is maintained pursuant to this Section: (A) no
Contributions shall be made to the Plan which would be precluded by Code
section 415; (B) investment gains and losses of the Trust Fund shall not be
allocated to such suspense account; and (C) amounts in the suspense account
shall be allocated in the same manner as Contributions as of the earliest
Valuation Date possible, until such suspense account is exhausted.
     (c) Special Definitions Applicable to Code Section 415 Limitations.
     (1) Annual Addition. For purposes of this Section, the term “Annual
Addition” for any Participant means the sum for any Limitation Year of:
     (A) contributions made by an Affiliate on behalf of the Participant under
all Defined Contribution Plans;
     (B) contributions made by the Participant under all Defined Contribution
Plans of an Affiliate (excluding rollover contributions as defined in Code
sections 402(c)(4), 403(a)(4), 403(b)(8) and 408(d)(3) and contributions of
previously distributed benefits which result in such a Plan’s restoration of
previously forfeited benefits pursuant to Treasury Regulations
Section 1.411(a)-7(d)); provided, the Annual Additions limitation for Limitation
Years beginning before January 1, 1987 shall not be recomputed to treat all
after-tax contributions as Annual Additions;
     (C) forfeitures allocated to the Participant under all Defined Contribution
Plans of an Affiliate;
     (D) amounts allocated for the benefit of the Participant after March 31,
1984, to an individual medical account established under a

34



--------------------------------------------------------------------------------



 



pension or annuity plan maintained by an Affiliate, as described in Code
section 415(1); and
     (E) if the Participant was a Key Employee (as defined in Code
section 419A(d)(3)) at any time during the Plan Year during which or coincident
with which the Limitation Year ends or during any preceding Plan Year, any
amount paid or accrued after December 31, 1985, by an Affiliate to a special
account under a welfare benefit fund (as defined in Code section 419(e)) to
provide post-retirement medical or life insurance benefits to the Participant,
as described in Code section 419A(d)(2).
     Contributions do not fail to be Annual Additions merely because they are
(i) Pre-Tax Contributions that exceed the Maximum Deferral Amount, (ii) Pre-Tax
Contributions that cause the Plan to fail the ADP Tests, or (iii) Matching
Contributions that cause the Plan to fail the ACP Tests, or merely because the
Contributions described in clauses (ii) and (iii) immediately above are
corrected through distribution or recharacterization; Contributions described in
clause (i) immediately above that are distributed in accordance with the terms
of Section 6.2 shall not be Annual Additions. Rollover Contributions and
Catch-up Contributions shall not be Annual Additions.
     (2) Defined Contribution Plan. The term “Defined Contribution Plan” shall
mean any qualified retirement plan maintained by an Affiliate which provides for
an individual account for each Participant and for benefits based solely on the
amount contributed to the Participant’s account and any income, expenses, gains,
losses and forfeitures of accounts of other Participants, which may be allocated
to such Participant’s account.
     (d) Compliance with Code Section 415. The limitations in this Section are
intended to comply with the provisions of Code section 415 so that the maximum
benefits permitted under plans of the Affiliates shall be exactly equal to the
maximum amounts allowed under Code section 415 and the regulations promulgated
thereunder. The provisions of this Section generally are effective as of the
Effective Date, but to the extent the Code requires an earlier or later
effective date with respect to any portions) of this Section, such other
effective date shall apply. If there is any discrepancy between the provisions
of this, Section and the provisions of Code section 415 and the regulations
promulgated thereunder, such discrepancy shall be resolved in such a way as to
give full effect to the provisions of the Code.
     6.7 Construction of Limitations and Requirements. The descriptions of the
limitations and requirements set forth in this Article are intended to serve as
statements of the minimum legal requirements necessary for the Plan to remain
qualified under the applicable terms of the Code. The Participating Companies do
not desire or intend, and the terms of this Article shall not be construed, to
impose any more restrictions on the operation of the Plan than required by law.
Therefore, the terms of this Article and any related terms and definitions in
the Plan shall be interpreted and operated in a manner which imposes the least
restrictions on the Plan. For example, if use of a more liberal definition of
“Compensation” or a more liberal

35



--------------------------------------------------------------------------------



 



multiple use test is permissible at any time under the law, then the more
liberal provisions may be applied as if such provisions were included in the
Plan.
ARTICLE VII
INVESTMENTS
     7.1 Establishment of Trust Account. All Contributions are to be paid over
to the Trustee to be held in the Trust Fund and invested in accordance with the
terms of the Plan and the Trust.
     7.2 Investment Fund.
     (a) Establishment of Investment Funds. In accordance with the investment
policy and objectives established by the Plan Administrator and the terms of the
Plan and the Trust, the Trustee shall establish and maintain for the investment
of assets of the Trust Fund, Investment Funds for the investment of
Contributions and Accounts. Such Investment Funds shall be made available in a
manner sufficient to comply with ERISA Section 404(c). The Trustee shall also be
permitted to eliminate one or more of the then existing Investment Funds,
whether or not replaced with a new Investment Fund. Such Investment Funds shall
be established and modified by the Trustee from time to time without necessity
of amendment to the Plan. Investment Funds also may be established and
maintained for any limited purpose(s) the Plan Administrator may direct (for
example, for the investment of certain specified Accounts transferred from a
prior plan). Notwithstanding the above, the Trustee, upon the direction of the
Plan Administrator, shall establish a Company Stock Investment Fund. Such fund
may only be established upon the direction of the Plan Administrator, and shall
only be modified or eliminated upon direction of the Plan Administrator. The
Trustee thus shall have no discretion with respect to or control over any such
investment fund.
     (b) Reinvestment of Cash Earnings. Any investment earnings received in the
form of cash with respect to any Investment Fund (in excess of the amounts
necessary to make cash distributions or Restoration Contributions or to pay Plan
or Trust expenses) shall be reinvested in such Investment Fund.
     7.3 Participant Direction of Investments. Subject to the provisions of
section 404(c) of ERISA, each Participant or Beneficiary generally may direct
the manner in which his Accounts and Contributions shall be invested in and
among the Investment Funds described in Section 7.2. Participant investment
directions shall be made in accordance with the requirements of ERISA
section 404(c) and the following terms:
     (a) Investment of Contributions. Except as otherwise provided in this
Section, each Participant may elect, on a form provided by the Plan
Administrator, through an interactive telephone system, website or in such other
manner as the Plan Administrator may prescribe, the percentage of his future
Contributions that will be invested in each Investment Fund. An initial election
of a Participant shall be made as of the Entry Date coinciding with or
immediately following the date the Participant

36



--------------------------------------------------------------------------------



 



commences or recommences participation in the Plan and shall apply to all such
specified Contributions credited to such Participant’s Account after such Entry
Date; provided, an earlier investment election may be made with respect to a
Rollover Contribution made before an Employee becomes an Active Participant.
Such Participant may make subsequent elections as of any Valuation Date, and
such elections shall apply to all such Contributions credited to such
Participant’s Accounts following such date; for purposes hereof, Contributions
and/or Forfeitures that are credited to a Participant’s or Beneficiary’s Account
shall be subject to the investment election in effect on the date on which such
amounts are actually received and credited, regardless of any prior date “as of”
which such Contributions may have been allocated to his Account. Any election
made pursuant to this subsection with respect to future Contributions shall
remain effective until changed by the Participant. In the event a Participant
never makes an investment election or makes an incomplete or insufficient
election in some manner, the Trustee, based on authorized directions from the
Plan Administrator, shall direct the investment of the Participant’s future
Contributions.
     (b) Investment of Existing Account Balances. Except as otherwise provided
in this Section, each Participant or Beneficiary may elect, on a form provided
by the Plan Administrator, through an interactive telephone system, website or
in such other manner as the Plan Administrator may prescribe, the percentage of
his existing Accounts that will be invested in each Investment Fund. Such
Participant or Beneficiary may make such elections effective as of any Valuation
Date following his Entry Date into the Plan. Each such election shall remain in
effect until changed by such Participant or Beneficiary. In the event a
Participant fails to make an election for his existing Account pursuant to the
terms of this subsection (b) which is separate from any election he made for his
Contributions pursuant to the terms of subsection (a) hereof, or if a
Participant’s or Beneficiary’s investment election is incomplete or insufficient
in some manner, the Participant’s or Beneficiary’s existing Account will
continue to be invested in the same manner provided under the terms of the
initial election affecting his Contributions.
     (c) Conditions Applicable to Elections. Allocations of investments in the
various Investment Funds, as described in Subsections (a) and (b) hereof, shall
be made in even multiples of 1 percent as directed by the Participant or
Beneficiary. The Plan Administrator shall have complete discretion to adopt and
revise procedures to be followed in making such investment elections. Such
procedures may include, but are not limited to, the process of the election, the
permitted frequency of making elections, the deadline for making elections and
the effective date of such elections; provided, elections must be permitted at
least once every 3 months. Any procedures adopted by the Plan Administrator that
are inconsistent with the deadlines or procedures specified in this Section
shall supersede such provisions of this Section without the necessity of a Plan
amendment.
     (d) Restrictions on Investment. To the extent any investment or
reinvestment restrictions apply with respect to any Investment Funds (for
example, restrictions on changes of investments between competing funds) or as a
result of unanticipated depletion of cash liquidity within an Investment Fund, a
Participant’s or Beneficiary’s ability to direct investments hereunder may be
limited.

37



--------------------------------------------------------------------------------



 



     (e) Sales and Purchases of Company Stock. Up to 100 percent of the Trust
Fund may be invested in Company Stock by investing in the Company Stock
Investment Fund described in Section 7.2, as follows:
     (1) To the extent that any cash amounts received by or held in the Trust
Fund are to be invested in Company Stock, the Trustee, as directed by the Plan
Administrator, or, pursuant to Section 7.3, by a Participant or Beneficiary,
shall effect purchases of whole shares of Company Stock pursuant to procedures
established by the Plan Administrator. The Trustee shall make such purchases in
compliance with all applicable securities laws and may purchase Company Stock
(A) in the open market, (B) in privately negotiated transactions with holders of
Company Stock and/or the Controlling Company, and/or (C) through the exercise of
stock rights, warrants or options. With respect to Company Stock purchased on
the open market, the total cost to Participants shall include acquisition costs.
     (2) To the extent that any shares of Company Stock held in the Trust Fund
are to be liquidated for purposes of investing in one or more of the other
Investment Funds, making distributions and/or otherwise, the Trustee, in a
manner consistent with the terms of subsection (e)(1) hereof, shall sell, at
fair market value, the appropriate number of shares of Company Stock to effect
such election.
     (3) If Company Stock is to be purchased or sold, such purchases and sales
shall be made as soon as administratively practicable.
     7.4 Valuation.
     (a) As of each Valuation Date, the Trustee shall determine the fair market
value of each of the Investment Funds after first deducting any expenses which
have not been paid by the Participating Companies. All costs and expenses
incurred in connection with Plan investments and, unless paid by the
Participating Companies, all costs and expenses incurred in connection with the
general administration of the Plan and the Trust, shall be allocated between the
Investment Funds in the proportion in which the amount invested in each
Investment Fund bears to the amount invested in all Investment Funds as of the
appropriate Valuation Date; provided, all costs and expenses directly
identifiable to one Investment Fund shall be allocated to that Investment Fund.
     (b) All purchases and sales of Company Stock or Investment Fund units shall
be credited to a Participant’s account for reporting purposes after the purchase
and sale of the Company Stock or such units is settled by the Trustee.
     (c) In the event Company Stock or other qualifying securities are or become
not readily tradable on an established market, the fair market value thereof
shall be as determined by an independent appraiser meeting requirements similar
to those contained in Treasury Regulations promulgated under section 170(a)(1)
of the Code and shall be determined (i), in the case of a transaction between
the Plan and a disqualified person, as of the date of the transaction; or (ii),
in the case of all other transactions, as of the most

38



--------------------------------------------------------------------------------



 



recent prior date in the Plan Year of the transaction or the immediately
preceding Plan Year for which such value has been so determined by such an
appraiser.
     7.5 Voting and Tender Offer Rights.
     (a) Voting and Tender Offer Rights With Respect to Investment Funds. To the
extent and in the manner permitted by the Trust and/or any documents
establishing or controlling any of the Investment Funds, Participants and
Beneficiaries shall be given the opportunity to vote and tender their interests
in each such Investment Fund. Otherwise, such interests shall be voted and/or
tendered by the Investment Manager or other fiduciary that controls such
Investment Fund, as may be provided in the controlling documents.
     (b) Voting and Tender Offer Rights With Respect to Company Stock.
Notwithstanding any other provisions of this Plan, the provisions of this
Section 7.5(b) shall govern the voting and tendering of Company Stock held in
the Trust Fund.
     (1) Voting.
     (A) At the time of mailing of notice of each annual or special
stockholder’s meeting, the Controlling Company or its soliciting agent shall
send a copy of such notice and all proxy solicitation materials to each
Participant, together with a voting instruction form for return to the Trustee
or its designee. Such form shall show the number of full and fractional shares
of Company Stock credited to the Participant’s Account. For purposes of this
Section 7.5(b), the number of shares of Company Stock deemed “credited” to any
Participant’s Account shall be determined as of the last preceding Valuation
Date for which crediting and adjustment of Accounts has been completed. The
Controlling Company shall provide the Trustee with a copy of any materials
provided to the Participants and shall certify to the Trustee, if requested,
that such materials have been mailed or otherwise sent to Participants.
     (B) Each Participant shall have the right to instruct the Trustee as to the
manner in which the Trustee is to vote that number of shares of Company Stock
allocated to such Participant’s Accounts. Instructions from a Participant to the
Trustee concerning the voting of Company Stock shall be communicated in writing,
or any other means established by the Trustee. Upon its receipt of such
instructions, the Trustee shall vote such shares of Company Stock as instructed
by the Participant. If the Trustee shall not receive voting instructions from a
Participant with respect to shares of Company Stock allocated to the
Participant’s Account, the Trustee shall vote such shares in accordance with
Section 7.5(b)(1)(C) below.

39



--------------------------------------------------------------------------------



 



     (C) The Trustee shall vote all shares of Company Stock as to which it has
not received voting instructions in the same proportion on each issue as it
votes those shares allocated to Participants’ Accounts for which it received
voting instructions from Participants.
     (D) Any instruction or other communication by a Participant to the Trustee
concerning any voting matter shall be held in confidence by the Trustee and
shall not be divulged to the Controlling Company or to any officer or employee
thereof or to any other person or entity.
     (E) For purposes of this subsection (1), as well as subsection (2) below,
the term “Participant” shall include the beneficiary of a deceased Participant
and any alternate payee (as described in Section 9.5) for whom an account has
been established with an interest in Company Stock.
     (2) Tender Offers.
     (A) Upon commencement of a tender offer for Company Stock, the Controlling
Company shall notify each Participant of such tender offer and utilize its best
efforts to distribute or cause to be distributed to the Participant such
information as is distributed to shareholders of the Controlling Company in
connection with such tender offer and shall provide a means by which the
Participant can instruct the Trustee whether or not to tender the Company Stock
credited to such Participant’s Account. The Controlling Company shall provide
the Trustee with a copy of any materials provided to the Participants and shall
certify to the Trustee, if requested, that such materials have been mailed or
otherwise sent to Participants.
     (B) Each Participant, whether or not such Participant is then vested in
such Participant’s Accounts, shall have the right to instruct the Trustee as to
the manner in which the Trustee is to respond to the tender offer for any or all
of the Company Stock held in the Company Stock Investment Fund that are credited
to such Participant’s Account. Instructions from a Participant to the Trustee
concerning the tender of Company Stock shall be communicated in writing, or any
other means established by the Trustee. The Trustee shall respond to the tender
offer with respect to such Company Stock as instructed by the Participant. if a
Trustee has not received tender instructions from a Participant with respect to
Company Stock credited to that Participant’s Account, the Trustee shall have the
responsibility for responding to the tender offer with respect to such shares.
     (C) A Participant who has directed the Trustee to tender any or all of the
shares of Company Stock credited to such Participant’s Account may, at any time
prior to the tender offer withdrawal date, instruct the

40



--------------------------------------------------------------------------------



 



Trustee to withdraw, and the Trustee shall withdraw, such shares from the tender
offer prior to the tender offer withdrawal deadline. A Participant shall not be
limited as to the number of instructions to tender or withdraw that the
Participant may give to the Trustee.
     (D) Any instruction or other communication by a Participant to the Trustee
concerning any tender offer matter shall be held in confidence by the Trustee
and shall not be divulged to the Controlling Company or to any officer or
employee thereof or to any other person or entity.
     7.6 Fiduciary Responsibilities for Investment Directions. All fiduciary
responsibility with respect to the selection of Investment Funds for the
investment of a Participant’s or Beneficiary’s Accounts shall be allocated to
the Participant or Beneficiary who directs the investment. Neither the Plan
Administrator, the Investment Manager, the Trustee nor any Participating Company
shall be accountable for any loss sustained by reason of any action taken, or
investment made, pursuant to an investment direction.
     7.7 Appointment of Investment Manager; Authorization to Invest in
Collective Trust.
     (a) Investment Manager. The Plan Administrator may appoint any one or more
individuals or entities to serve as the Investment Manager or Managers of the
entire Trust or of all or any designated portion of a particular Investment Fund
or Investment Funds. The Investment Manager shall certify that it is qualified
to act as an “investment manager” within the meaning of Section 3(38) of ERISA
and shall acknowledge in writing its fiduciary status with respect to the assets
placed under its control. The appointment of the Investment Manager shall be
effective upon the Trustee’s receipt of a copy of an appropriate Plan
Administrator resolution (or such later effective date as may be contained
therein), and the appointment shall continue in effect until receipt by the
Trustee of a copy of an Plan Administrator resolution removing or accepting the
resignation of the Investment Manager (or such later effective date as may be
specified therein). If an Investment Manager is appointed, the Investment
Manager shall have the power to manage, acquire and dispose of any and all
assets of the Trust Fund, as the case may be, which have been placed under its
control, except to the extent that such power is reserved to the Trustee by the
Controlling Company. If an Investment Manager is appointed; the Trustee shall be
relieved of any and all liability for the acts or omissions of the Investment
Manager, and the Trustee shall not be under any obligation to invest or
otherwise manage any assets which are subject to the management of the
Investment Manager.
     (b) Collective Trust. The Plan Administrator may designate that all or any
portion of the Trust Fund shall be invested in a collective trust fund, in
accordance with the provisions of Revenue Ruling 81-100 or any successor ruling,
which collective trust fund shall have been specifically identified in the Trust
and adopted thereby as part of the Plan. The trustee of said collective trust
shall be appointed as either a co-trustee or Investment Manager of the Plan,
effective upon the Trustee’s receipt of a copy of an appropriate Plan
Administrator resolution (or such later effective date as may be contained
therein), and the investment in said collective trust shall continue in effect
until

41



--------------------------------------------------------------------------------



 



receipt by the Trustee of a copy of an Plan Administrator resolution terminating
said investment (or such later effective date as may be contained therein). Said
designation or direction shall be in addition to the powers to invest in
commingled funds maintained by the Trustee provided for in the Trust.
     7.8 Purchase of Life Insurance. Life insurance contracts shall not be
purchased.
     7.9 Transition Rule. For purposes of effectuating a change in the Plan’s
recordkeeper, and notwithstanding anything contained in this Article VII to the
contrary, the Plan Administrator may designate a period during which no
participant direction of investments shall be permitted.
     7.10 Effective Date of Employer Stock Fund Amendments. The provisions of
Sections 1.19, 7.2(a), 7.3(e), 7.4 and 7.5 were first effective as of March 15,
2000.
ARTICLE VIII
VESTING IN ACCOUNTS
     8.1 General Vesting Rule.
     (a) Fully Vested Accounts. All Participants shall at all times be fully
vested in their Pre-Tax and Rollover Accounts, as well as in any subaccount that
holds Qualified Nonelective Contributions made in their behalf. Transfer
Accounts shall be subject to the vesting schedule in subsection (d) hereof
unless a different vesting schedule is specified on a schedule to the Plan.
     (b) Prior Plan Participants. All individuals who were participants under
the Prior Plan on December 31, 2000, shall be credited with years of vesting
service in accordance with the terms of the Prior Plan on that date.
     (c) Thorn Americas Plan Participants. All Participants who were
participants in the Thorn Americas Plan shall become fully vested in all assets
credited to their respective Matching Accounts on December  31, 1998.
     (d) Matching Account and Profit Sharing Account. Except as provided in
Sections 8.2, 8.3 and 8.4, the Matching Account and Profit Sharing Account of
each Participant (including Participants who were participants in the Thorn
Americas Plan, with respect to contributions credited to their respective
Matching Accounts and Profit Sharing Accounts after January 1, 1999), who
performs an Hour of Service on or after the Effective Date shall vest in
accordance with the following vesting schedule, based on the total of the
Participant’s Years of Vesting Service:

42



--------------------------------------------------------------------------------



 



          Years of Vesting Service   Vested Percentage of Participant’s
Completed by Participant   Matching Account and Profit Sharing Account
Less than 1 Year
    0 %
1 Year, but less than 2
    20 %
2 Years, but less than 3
    40 %
3 Years, but less than 4
    60 %
4 Years, but less than 5
    80 %
5 Years or more
    100 %

     8.2 Vesting Upon Attainment of Normal Retirement Age, Death or Disability.
Notwithstanding Section 8.1, a Participant’s Matching Account and Profit Sharing
Account shall become 100 percent vested and nonforfeitable upon the occurrence
of any of the following events:
     (a) The Participant’s attainment of Normal Retirement Age while still
employed as an employee of any Affiliate;
     (b) The Participant’s death while still employed as an employee of any
Affiliate; or
     (c) The Participant’s becoming Disabled while still employed as an employee
of any Affiliate.
     8.3 Timing of Forfeitures and Vesting after Restoration Contribution. If a
Participant who is not yet 100 percent vested in his Matching and Profit Sharing
Accounts separates from service with all Affiliates, the nonvested amount in his
Matching and Profit Sharing Accounts shall be forfeited and shall become
available for allocation as a Forfeiture (in accordance with the terms of
Section 5.5) in the Plan Year after such Participant incurs 5 consecutive 1-year
Breaks in Service; provided, if such Participant elects to receive a
distribution of all of his vested Matching and Profit Sharing Accounts, the
nonvested amount in the Matching and Profit Sharing Accounts (i) shall be
forfeited and shall become available for allocation as a forfeiture (in
accordance with the terms of Section 5.5) in the Plan Year during which such
distribution occurs and (ii) shall be subject to the restoration rules set forth
herein; and, provided further, if a Participant has no vested interest in his
Matching and Profit Sharing Accounts at the time he separates from service, he
shall be deemed to have received a cash-out distribution at the time he
separates from service, and the forfeiture provisions of this Section shall
apply. If such a Participant resumes employment with an Affiliate after he has
incurred 5 or more consecutive Breaks in Service, such nonvested amount shall
not be restored. If such a Participant resumes employment with an Affiliate
before he has incurred 5 consecutive Breaks in Service, the nonvested amount
shall be restored as follows:
     (a) Reemployment and Vesting After Cash-Out Distribution. If by the date of
reemployment such a Participant has received a distribution of the entire vested
interest in his Matching and Profit Sharing Accounts not later than the second
Plan Year following the Plan Year in which his separation from service with all
Affiliates occurred,

43



--------------------------------------------------------------------------------



 



the provisions of Section 3.7(a) shall be applicable (requiring repayment by
such a Participant as a condition for restoration of the nonvested amount). Upon
such repayment, the rehired individual immediately shall be credited on the
Vesting Schedule set forth in Section 8.1 with all previously earned Years of
Vesting Service.
     (b) Reemployment and Vesting Before Any Distribution. If such a Participant
has no vested interest in his Account (such that he had a deemed cashout of his
Matching and Profit Sharing Accounts), his Matching and Profit Sharing Accounts
shall be restored pursuant to the terms of Section 3.7 and then shall be subject
to all of the vesting rules in this Article VIII as if no Forfeitures had
occurred.
     8.4 Vesting after Delayed or In-Service Distribution. If a Participant
(i) has received an in-service withdrawal of all or a portion of his Matching
Account and/or Profit Sharing Account, or (ii) or becomes reemployed by any
Affiliate before incurring 5 consecutive 1-year Breaks in Service and after
having received a distribution of the entire vested interest in his Matching and
Profit Sharing Accounts later than the close of the second Plan Year following
the Plan Year in which separation from service with all Affiliates occurred,
then, notwithstanding the general rules set forth in Section 8.1, the nonvested
amount of his Accounts shall be restored pursuant to the terms of Section 3.8,
and the total amount of his undistributed Matching Account (including the
restored amount) shall be credited to his Matching Account and the total amount
of his undistributed Profit Sharing Account (including the restored amount shall
be credited to his Profit Sharing Account. The vested interest of such
Participant in such Matching and Profit Sharing Accounts prior to the date such
Participant (i) again separates from service with all Affiliates, (ii) incurs 5
consecutive Breaks in Service (such that the nonvested portions of his Matching
and Profit Sharing Accounts are forfeited), or (iii) becomes 100 percent vested
pursuant to the terms of Sections 8.1 or 8.2 hereof (whichever is earliest),
shall be determined pursuant to the following formula:
X = P (AB + [R x D]) – (R x D),
where X is the vested interest at the relevant time (that is, the time at which
the vested percentage in such Matching Account cannot increase); P is the vested
percentage at the relevant time; AB is the balance of his Matching Account at
the relevant time; D is the amount of the distribution; and R is the ratio of
his Matching Account balance at the relevant time to such Account’s balance
immediately after the distribution.
     8.5 Amendment to Vesting Schedule. Notwithstanding anything herein to the
contrary, in no event shall the terms of any amendment to the Plan reduce the
vested percentage that any Participant has earned under the Plan. In the event
that the Plan provides for Participants to vest in their Accounts at a rate
which is faster than that provided under any amendment hereto (or in the event
any other change is made that directly has an adverse effect on Participants’
vested percentage), any Participant who has 3 or more years of vesting service
(calculated in a manner consistent with Treasury Regulation Section 1.411(a)-8T
(or any successor section)) may elect to have his vested percentage calculated
under the schedule in the Plan before any such change, and the Plan
Administrator shall give each such Participant notice of his rights to make such
an election. The period during which the election may be made shall commence
with the date the amendment is adopted or deemed to be made and shall end on the

44



--------------------------------------------------------------------------------



 



latest of: (1) 60 days after the amendment is adopted; (2) 60 days after the
amendment becomes effective; or (3) 60 days after the Participant is issued
written notice of the amendment by a Participating Company or Plan
Administrator.
ARTICLE IX
PAYMENT OF BENEFITS FROM ACCOUNTS
     9.1 Benefits Payable Upon Separation From Service for Reasons Other Than
Death.
     (a) General Rule Concerning Benefits Payable. In accordance with the terms
of subsection (b) hereof and subject to the restrictions set forth in
Subsections (c) and (d) hereof, if a Participant separates from service with all
Affiliates for any reason other than death, or if a Participant becomes Disabled
but remains an employee of an Affiliate, he (or his Beneficiary, if he dies
after such separation from service) shall be entitled to receive or begin
receiving a distribution of (i) the vested amount credited to his Account
determined as of the Valuation Date on which such distribution is processed,
plus (ii) the vested amount of any Contributions made on his behalf since such
Valuation Date. For purposes of this Article, the “date on which such
distribution is processed” refers to the date established for such purpose by
administrative practice, even if actual payment and/or processing is made at a
later date due to delays in the valuation, administrative or any other
procedure.
     (b) Timing of Distribution.
     (1) Except as provided in Subsections (b)(2), (b)(3) and (d) hereof,
benefits payable to a Participant under this Section shall be distributed as
soon as administratively practicable after the Participant becomes Disabled or
separates from service with all Affiliates for any reason other than death.
     (2) Notwithstanding the foregoing, in the event that (A) the value of the
Participant’s Account exceeds or at the time of any prior distribution exceeded
$1,000 and (B) the distribution date described in subsection (b)(1) hereof
occurs or is to occur prior to the Participant’s attainment of Normal Retirement
Age, benefits shall not be distributed to such Participant at the time set forth
in subsection (b)(1) hereof without the Participant’s written election on a form
provided by the Plan Administrator. In order for such Participant’s election to
be valid, he must actually separate from service or he must become Disabled on
or before the distribution date described in subsection (b)(1), his election
must be filed with the Plan Administrator within the 30-day period ending on
such date, and the Plan Administrator (no later than 30 days before such
distribution date) must have presented him with a notice informing him of his
right to defer his distribution; provided, the Participant may elect to waive
the minimum 30 day notice period and to receive his distribution before the end
of such period. If the Participant does not consent in writing to the
distribution of his benefit at such time, his benefit shall be distributed as
soon as practicable after the earlier of (i)

45



--------------------------------------------------------------------------------



 



the date he files a written election with the Plan Administrator requesting such
payment, or (ii) the date he attains age 65.
     (3) Notwithstanding anything in the Plan to the contrary, in no event shall
payment of the Participant’s benefit be made later than 60 days after the end of
the Plan Year which includes the latest of (i) the date on which the Participant
attained Normal Retirement Age, (ii) the date which is the 10th anniversary of
the date he commenced participation in the Plan, or (iii) the date he actually
separates from service with all Affiliates; provided, if the amount of the
payment cannot be ascertained by the date as of which payments are scheduled to
be made hereunder, payment shall be made no later than 60 days after the
earliest date on which such payment can be ascertained under the Plan.
     (4) Notwithstanding anything in the Plan to the contrary, the Participant’s
benefit payments shall be made (or commence) no later than as provided for in
Section 9.12.
     (c) Restrictions on Distributions from Pre-Tax Accounts. Notwithstanding
anything in the Plan to the contrary, (i) amounts in the Participant’s Pre-Tax
Account, (ii) amounts in a Participant’s Transfer Accounts credited with pre-tax
contributions, and amounts in a Participant’s Qualified Nonelective
Contributions subaccount, if any, shall not be distributable to such Participant
earlier than the earliest of the following to occur:
     (1) The Participant’s death, Disability or Severance from Employment with
all Affiliates;
     (2) The termination of the Plan without the establishment or maintenance of
a successor defined contribution plan (other than an employee stock ownership
plan as defined in Code section 4975(e)) at the time the Plan is terminated or
within the period ending 12 months after the final distribution of all assets in
all Pre-Tax and Transfer Accounts described above in this subsection (c);
provided, if fewer than 2 percent of the Employees who are or were eligible
under the Plan at the time of its termination are or were eligible under another
defined contribution plan at any time during the 24 month period beginning
12 months before the time of termination, such other plan shall not be a
successor plan;
     (3) The date of disposition by the Participating Company employing such
Participant of substantially all of its assets (within the meaning of Code
section 409(d)(2)) that were used by such Participating Company in a trade or
business; provided, such Participant continues employment with the corporation
acquiring such assets. The sale of 85 percent of the assets used in a trade or
business will be deemed a sale of “substantially all” of the assets used in such
trade or business;
     (4) The date of disposition by the Participating Company employing such
Participant of its interest in a subsidiary (within the meaning of Code

46



--------------------------------------------------------------------------------



 



section 409(d)(3)); provided, such Participant continues employment with such
subsidiary;
     (5) The attainment by such Participant of age 591/2; or
     (6) Except in the case of Qualified Nonelective Contributions (and the
earnings thereon), the Participant’s incurrence of a financial hardship as
described in Section 10.1;
provided, for an event described in Subsections (c)(2), (c)(3) or (c)(4) hereof
to constitute events permitting a distribution from a Pre-Tax Account or a
sub-account containing Qualified Nonelective Contributions (or the affected
Transfer Accounts), such distribution must be made on account of such event in
the form of a lump sum distribution, as defined in Code section 402(d)(4)
(without regard to clauses (i), (ii), (iii) and (iv) of subparagraph (A), or
subparagraphs (B) and (F) thereof); and provided further, for the events
described in Subsections (c)(3) or (c)(4) hereof to constitute events permitting
such a distribution, the Participating Company must maintain the Plan after the
disposition.
     (d) Delay Upon Reemployment or Termination of Disability. If a Participant
becomes eligible to receive a benefit payment in accordance with the terms of
subsection (a) and subsequently is reemployed by an Affiliate (or ceases to be
Disabled, as applicable) prior to the time his Account has been distributed, the
distribution to such Participant shall be delayed until such Participant again
becomes eligible to receive a distribution from the Plan.
     9.2 Death Benefits.
     (a) General Rule. If a Participant dies before payment of his benefits from
the Plan is made, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the Plan
Administrator in accordance with the terms of Section 9.6 shall be entitled to
receive a distribution of the total of (i) the entire vested amount credited to
such Participant’s Account determined as of the Valuation Date on which the
distribution is processed, plus (ii) any Contributions made on such
Participant’s behalf since such Valuation Date. Benefits shall be distributed to
such Beneficiary or Beneficiaries as soon as administratively feasible (and, if
practicable, within 90 days) after the date of the Participant’s death (or, if
later, after timing restrictions and requirements under the Code are satisfied).
As required by Code section 401(a)(9), in no event shall any such distribution
be made later than 5 years after the date of the Participant’s death. The Plan
Administrator may direct the Trustee to distribute a Participant’s Account to a
Beneficiary without the written consent of such Beneficiary.
     (b) Rule for Surviving Spouse as Beneficiary. Notwithstanding
subsection 9.2(a), if the Beneficiary is a surviving Spouse and is eligible to
receive the Participant’s benefits, payment of such benefit shall commence as
soon as practicable following the later of (i) the date on which the Participant
would have attained his

47



--------------------------------------------------------------------------------



 



Normal Retirement Age (if he had survived) or (ii) the Participant’s date of
death; provided, if the Participant dies before his Normal Retirement Age, the
Spouse instead may elect (in a form provided for this purpose by the Plan
Administrator and in a manner that satisfies the requirements of the Retirement
Equity Act of 1984) for the payment of his survivor benefit to be distributed in
a single lump-sum as soon as practicable following the Participant’s date of
death.
     (c) Minimum Benefit Rule. Since all distributions under the Plan will be
made in a single lump-sum, all distributions will, in fact, comply with the
“minimum benefit rule” of Code section 401(a)(9), the regulations promulgated
under Code section 401(a)(9), including Treasury Regulation
section 1.401(a)(9)-2 and any other provisions reflecting the requirements of
Code section 401(a)(9) and prescribed by the Internal Revenue Service, all of
which are incorporated by reference.
     9.3 Forms of Distribution.
     (a) General Rule. Except as provided in subsection (b), Participants shall
be entitled to elect to have all benefits described in this Article IX
distributed by payment in a lump sum; provided, to the extent a Participant’s or
Beneficiary’s Account is invested in at least 5 whole shares of Company Stock,
the Participant or Beneficiary may elect to receive his distribution in whole
shares of such stock, rather than in cash.
     (b) Direct Rollover Distributions. If a Participant, Surviving Spouse, or a
spousal alternate payee under a qualified domestic relations order who is the
recipient of any Eligible Rollover Distribution, elects to have such Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan and specifies
(in such form and at such time as the Plan Administrator may prescribe) the
Eligible Retirement Plan to which such distribution is to be paid, such
distribution shall be made in the form of a direct trustee-to-trustee transfer
to the specified Eligible Retirement Plan; provided, such transfer shall be made
only to the extent that the Eligible Rollover Distribution would be included in
gross income if not so transferred (determined without regard to Code
section 402(c) and section 403(a)(4)).
     9.4 Cash-Out Payment of Benefit. Notwithstanding anything to the contrary
in this Article IX, in the event that (i) a Participant has not elected a
distribution in accordance with Section 9.1(b)(2) and the amount of his vested
Account balance falls below $1,000 at any time following the date he is first
eligible for a distribution, or (ii) the amount of the Participant’s vested
Account balance is $1,000 or less when he is first eligible for a distribution,
the Plan Administrator may distribute such Participant’s vested Account balance
to him without written consent, provided that (A) proper notice regarding the
Participant’s rights to a distribution is given to the Participant, and (B) the
amount of the vested Account balance remains less than $1,000 on the date the
distribution is made.
     In determining the value of a Participant’s Account for purposes of this
Section 9.4 relating to the $1,000 limit, the Plan Administrator shall include
that portion of the Participant’s Account that is attributable to Rollover
Contributions (and earnings allocable thereto) within the meaning of Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16).

48



--------------------------------------------------------------------------------



 



     In the event a Participant has no vested interest in his Account at the
time of his separation from service, he shall be deemed to have received a
cash-out distribution at the time of his separation from service, and the
forfeiture provisions of Section 8.3 shall apply.
     9.5 Qualified Domestic Relations Orders. In the event the Plan
Administrator receives a domestic relations order which it determines to be a
qualified domestic relations order, the Plan shall pay such benefit to the
prescribed alternate payee(s) at such time and in such form as shall be
described in the qualified domestic relations order and permitted under
Section 15.1(b). If the qualified domestic relations order requires immediate
payment, the specified benefit shall be paid to the alternate payee as soon as
practicable following the end of the month within which the Plan Administrator
determines that the order is qualified or, if later, after timing restrictions
and requirements under the Code are satisfied. To the extent consistent with the
qualified domestic relations order, the amount of the payment to an alternate
payee shall include earnings, interest and other investment proceeds through
(but not after) the Valuation Date as of which the Trustee processes the
distribution. If a Participant’s Account is partially paid or payable to an
alternate payee, the Participant’s remaining portion of his Account shall be
reduced accordingly and shall be subject to the distribution provisions in this
Article IX.
     9.6 Beneficiary Designation.
     (a) General. In accordance with the terms of this Section, Participants
shall designate and from time to time may redesignate their Beneficiary or
Beneficiaries of the benefits described in this Article IX in such form and
manner as the Plan Administrator may determine. A Participant shall be deemed to
have named his Surviving Spouse, if any, as his sole Beneficiary unless his
Spouse consents to the payment of all or a specified portion of the
Participant’s benefit to a Beneficiary other than or in addition to the
Surviving Spouse in a manner satisfying the requirements of a Qualified Spousal
Waiver and such other procedures as the Plan Administrator may establish.
Notwithstanding the foregoing, a married Participant may designate a nonspouse
Beneficiary without a Qualified Spousal Waiver if the Participant establishes to
the satisfaction of the Plan Administrator that a Qualified Spousal Waiver may
not be obtained because his Spouse cannot be located or such other permissible
circumstances exist as the Secretary of the Treasury may prescribe by
regulation.
     (b) No Designation or Designee Dead or Missing. In the event that:
     (1) a Participant dies without designating a Beneficiary;
     (2) the Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
     (3) the Beneficiary designated by a Participant cannot be located by the
Plan Administrator within 1 year after the date benefits are to commence to such
person;

49



--------------------------------------------------------------------------------



 



     then, in any of such events, the Beneficiary of such Participant with
respect to any benefits that remain payable under this Article IX shall be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant.
     (c) Former Spouse. Upon the marriage of a single Participant who was
formerly married and upon the entry of a decree of divorce respecting a married
Participant and his or her former spouse, any designation of a former spouse as
Beneficiary of such Participant shall be revoked automatically and become
ineffective on and after the date the decree is entered, unless otherwise
provided in a Qualified Domestic Relations Order. The automatic revocation of
such Beneficiary designation shall cause the Participant’s benefit to be
distributed under the provisions of the Plan as if such spouse had predeceased
the Participant. However, a Participant may designate a former spouse as a
Beneficiary under the Plan, provided a properly completed Beneficiary
designation form is filed with the Administrative Committee subsequent to the
marriage of a single Participant who was formerly married or the entry of a
decree of divorce respecting a Participant and a former spouse.
     9.7 Claims and Appeal Procedures.
     (a) Claims and Appeal Procedures. The Plan Administrator shall adopt, and
may change from time to time, claims and appeal procedures, provided that such
claims and appeal procedures and any changes thereto shall conform with
Section 503 of the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder. Such claims and appeal procedures, as in
effect from time to time, shall be deemed to be incorporated herein and made a
part hereof.
     (b) Satisfaction of Claims. Any payment to a Participant or Beneficiary, or
to his legal representative or heirs at law, all in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Trustee, the Plan Administrator and the
Adopting Company, any of whom may require such Participant, Beneficiary, legal
representative or heirs at law, as a condition to such payment, to execute a
receipt and release therefore in such form as shall be determined by the
Trustee, the Plan Administrator or the Adopting Company, as the case may be. If
receipt and release shall be required but execution by such Participant,
Beneficiary, legal representative or heirs at law shall not be accomplished so
that the terms of Section 9.1 (b) (dealing with the timing of distributions) may
be fulfilled, such benefits may be distributed or paid into any appropriate
court or to such other place as such court shall direct, for disposition in
accordance with the order of such court, and such distribution shall be deemed
to comply with the requirements of Section 9.1(b).
     9.8 Explanation of Rollover Distributions. Within a reasonable period of
time (as defined for purposes of Code section 402(f)) before making an Eligible
Rollover Distribution from the Plan to a Participant or Beneficiary, the Plan
Administrator shall provide such Participant or Beneficiary with a written
explanation of (i) the provisions under which the distributee may have the
distribution directly transferred to another Eligible Retirement Plan, (ii) the
provisions which require the withholding of tax on the distribution if it is not
directly transferred to another Eligible Retirement Plan, (iii) the provisions
under which the distribution

50



--------------------------------------------------------------------------------



 



will not be subject to tax if transferred to an Eligible Retirement Plan within
60 days after the date on which the distributee receives the distribution, and
(iv) such other terms and provisions as may be required under Code
section 402(f) and the regulations promulgated thereunder.
     9.9 Unclaimed Benefits. The Plan shall not require either the Plan
Administrator or the Trustee to search for, or to ascertain the whereabouts of,
any Participant or Beneficiary. In the event (i) a Participant becomes entitled
to benefits under this Article IX, other than death benefits, (ii) the Plan
Administrator is unable to locate such Participant (after sending a letter
return receipt requested to the Participant’s last known address) and (iii) the
Participant fails to claim his distributive share or make his whereabouts known
in writing to the Plan Administrator within six (6) months from the date of the
mailing of the letter notifying such Participant of his entitlement to such
benefits, then the full Account of the Participant shall be deemed abandoned and
treated as a Forfeiture. A Forfeiture under this paragraph, will occur at the
end of the notice period or, if later, the earliest date applicable Treasury
Regulations would permit the Forfeiture; provided, in the event such Participant
is located or makes a claim subsequent to the allocation of the abandoned
Account; the amount of such abandoned Account (unadjusted for any investment
gains or losses from the time of abandonment) shall be restored (from abandoned
Accounts, Forfeitures, Trust earnings or Contributions made by the Participating
Companies) to such Participant, as appropriate; and provided further, the Plan
Administrator, in its sole discretion, may delay the deemed date of abandonment
of any such Account for a longer period if it believes that it is in the best
interest of the Plan to do so.
     9.10 Transition Rule. For purposes of effectuating a change in the Plan’s
recordkeeper, and notwithstanding anything contained in this Article IX to the
contrary, the Plan Administrator may designate a period during which no
distributions shall be permitted.
     9.11 Distribution Upon Severance from Employment. A Participant’s Accounts
shall be distributable on account of the Participant’s Severance from
Employment, regardless of when the Severance from Employment occurred. However,
such a distribution shall be subject to the other provisions of the Plan
regarding distributions, other than provisions that require a separation from
service before such amounts may be distributed.
     9.12 Minimum Distribution Requirements. Rev. Proc. 2002-29 required that
qualified retirement plans be amended by the end of the first plan year
beginning on or after January 1, 2003, to comply with final and temporary
regulations under Section 401(a)(9) of the Code, relating to required minimum
distributions, and provided sample amendments for this purpose. The following
provisions reflect such sample amendments, but are not intended to provide any
right to any optional form of distribution not otherwise provided in the Plan.
The Plan provides for distributions in a single, lump sum only.
     (a) General Rules.
     (1) Effective Date. The provisions of this Section 9.12 will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

51



--------------------------------------------------------------------------------



 



     (2) Precedence. The requirements of this Section 9.12 will take precedence
over any inconsistent provisions of the Plan.
     (3) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 9.12 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.
     (4) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Section 9.12 distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.
     (b) Time and Manner of Distribution.
     (1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
     (2) Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
     (A) If the Participant’s Surviving Spouse is the Participant’s sole
designated Beneficiary, then, distributions to the Surviving Spouse will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2 , if later.
     (B) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
     (C) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
     (D) If the Participant’s Surviving Spouse is the Participant’s sole
designated Beneficiary and the Surviving Spouse dies after the Participant but
before distributions to the Surviving Spouse begin, this Subsection (b)(2),
other than Subsection (b)(2)(A), will apply as if the Surviving Spouse were the
Participant.
     For purpose of this Subsection (b)(2) and Subsection (d), unless Subsection
(b)(2)(D) applies, distributions are considered to begin on the

52



--------------------------------------------------------------------------------



 



Participant’s required beginning date. If Subsection (b)(2)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the Surviving Spouse under Subsection (b)(2)(A). If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s Surviving Spouse before the date distributions are required to
begin to the Surviving Spouse under Subsection (b)(2)(A)), the date
distributions are considered to begin is the date distributions actually
commence.
     (3) Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Subsections (c) and (d) of
this Section 9.12. If the Participant’s interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.
(c) Required Minimum Distributions During Participant’s Lifetime.
     (1) Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
     (A) the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or
     (B) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the distribution calendar year.
     (2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Subparagraph (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.
     (d) Required Minimum Distributions After Participant’s Death.
     (1) Death On or After Date Distributions Begin.
     (A) Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a

53



--------------------------------------------------------------------------------



 



designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:
     (i) The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.
     (ii) If the Participant’s Surviving Spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the Surviving Spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the Surviving Spouse’s age as of the Spouse’s birthday
in that year. For distribution calendar years after the year of the Surviving
Spouse’s death, the remaining life expectancy of the Surviving Spouse is
calculated using the age of the Surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.
     (iii) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
     (B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculation using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
     (2) Death Before Date Distributions Begin.
     (A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in
Subparagraph(d)(1).

54



--------------------------------------------------------------------------------



 



     (B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
     (C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, and the Surviving Spouse dies before distributions are required to
begin to the Surviving Spouse under Subparagraph (b)(2)(A), this Subparagraph
(d)(2) will apply as if the Surviving Spouse were the Participant.
               (e) Definitions.
     (1) Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 9.6 of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.
     (2) Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Subparagraph(b)(2). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of the distribution calendar
year.
     (3) Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.
     (4) Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

55



--------------------------------------------------------------------------------



 



     (5) Required beginning date. The date specified in Section 401(a)(9)(C) of
the Code.
ARTICLE X
WITHDRAWALS AND LOANS
     10.1 Hardship Withdrawals.
     (a) Parameters of Hardship Withdrawals. A Participant who is an Employee of
an Affiliate may make, on account of hardship, a withdrawal from the Plan. Any
such distribution shall first be made from his Pre-Tax Account balance (other
than earnings in said Pre-Tax Account earned after December 31, 1988), then the
vested portion of such a Participant’s Matching Account and Profit Sharing
Account. No distribution shall be made of a Participant’s Qualified Nonelective
Contributions. For purposes of this subsection, a withdrawal will be on account
of “hardship” if it is necessary to satisfy an immediate and heavy financial
need of the Participant.
     (b) Immediate and Heavy Financial Need. For purposes of the Plan, an
immediate and heavy financial need shall be deemed to exist if the withdrawal is
on account of:
     (1) Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(a) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) for the Participant, the
Participant’s spouse or dependents (as defined in Code Section 152);
     (2) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);
     (3) Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post-secondary education for
the Participant or the Participant’s spouse, children or dependents (as defined
in Code Section 152 without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B));
     (4) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of that residence;
     (5) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to Section 152(d)(1)(B));
     (6) Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

56



--------------------------------------------------------------------------------



 



     (7) Such other purposes as permitted by the Commissioner of Internal
Revenue.
     (c) Necessary to Satisfy a Financial Need. A distribution is deemed
necessary to satisfy an immediate and heavy financial need of a Participant if
all of the following requirements are satisfied: (1) the Participant may not
make Elective Deferrals, Catch-up Contributions or Employee Contributions to the
Plan for the 6-month period following the date of his receipt of the hardship
withdrawal; (2) the hardship withdrawal is not in excess of the amount of the
immediate and heavy financial need (including any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution); and (3) the Participant must have obtained all
distributions, other than hardship distributions, and all nontaxable loans
(determined at the time of the loan) currently available under this Plan and all
other qualified plans maintained by one or more Participating Companies. The
suspension of elective deferrals and employee contributions described in
Subsection (1) must also apply to all other qualified and to all nonqualified
plans of deferred compensation maintained by the Participating Employer, other
than any mandatory employee contribution portion of a defined benefit plan,
including any stock option, stock purchase and other similar plans, but not
including health or welfare benefit plans (other than the cash or deferred
arrangement portion of a cafeteria plan).
     10.2 Age 591/2 Withdrawals. A Participant who has attained age 591/2 and is
an Employee of an Affiliate may request a withdrawal of all or part of his
vested Account.
     10.3 Rollover Account and After-Tax Account Withdrawals. A Participant may
request a withdrawal of all or a part of his Rollover Account and his After-Tax
Account.
     10.4 Source of Withdrawal Amounts. For a withdrawal permitted under
Section 10.2, the withdrawal amount shall be charged against the vested portion
of the Participant’s subaccounts in the same proportion as the vested balance of
each subaccount bears to the total vested balance of all of a Participant’s
subaccounts. If the assets of an Account are invested in more than one
Investment Fund, the withdrawal amount shall be charged against each Investment
Fund in the same proportion as the balance of a subaccount in each Investment
Fund bears to the total balance of that subaccount in all Investment Funds.
     10.5 Election to Withdraw. All applications for withdrawals shall be in
writing on a form provided by the Plan Administrator (or in such other format or
medium as the Plan Administrator may permit) and shall contain such information
and be made at such time as the Plan Administrator may reasonably request.
     10.6 Payment of Withdrawal. The amount of any withdrawal shall be paid to a
Participant in a single-sum, cash payment as soon as practicable after the Plan
Administrator receives and approves a property completed withdrawal application.
At the time of making any withdrawals for a Participant, his Account may be
charged with any administrative expenses (such as check processing fees)
specifically allocable against his Account pursuant to the policies of the Plan
Administrator. Any withdrawal shall be treated as a payment of benefits under
Article IX and all of the requirements of that Article.

57



--------------------------------------------------------------------------------



 



     10.7 Loans to Participants. Loans to Participants, Beneficiaries and
alternate payees who are parties-in-interest as defined in Section 3(14) of
ERISA generally shall be allowed; provided, if the Plan Administrator determines
in its sole discretion that it is not administratively feasible or desirable to
make such loans during any period of time, no loans shall be made during such
period. The Plan Administrator has established a loan policy which outlines the
terms, conditions and limits relating to loans, which hereby is incorporated by
reference.
     10.8 Transition Rule. For purposes of effectuating a change in the Plan’s
recordkeeper, and notwithstanding anything contained in this Article X to the
contrary, the Plan Administrator may designate a period during which no
withdrawals or loans shall be permitted.
ARTICLE XI
ADMINISTRATION
     11.1 Plan Administrator. The Controlling Company shall be the Plan
Administrator and shall have the authority to appoint an individual or committee
to carry out the duties of Plan Administrator.
     11.2 Powers and Responsibility. The Plan Administrator shall fulfill the
duties of “administrator” as set forth in Section 3(16) of ERISA and shall have
complete control of the administration of the Plan hereunder, with all powers
necessary to enable it properly to carry out its duties, in its sole discretion
as set forth in the Plan and the Trust Agreement. The Plan Administrator shall
have the following duties and responsibilities, all of which shall be
exercisable within the sole discretion of the Plan Administrator:
     (a) to construe the Plan and to determine all questions that shall arise
thereunder;
     (b) to have all powers elsewhere herein conferred upon it;
     (c) to decide all questions relating to the eligibility of Employees to
participate in the benefits of the Plan;
     (d) to determine the benefits of the Plan to which any Participant or
Beneficiary may be entitled;
     (e) to maintain and retain records relating to Participants and
Beneficiaries;
     (f) to prepare and furnish to Participants all information required under
federal law or provisions of the Plan to be furnished to them;
     (g) to prepare and furnish to the Trustee sufficient employee data and the
amount of Contributions received from all sources so that the Trustee may
maintain separate accounts for Participants and Beneficiaries and make required
payments of benefits;

58



--------------------------------------------------------------------------------



 



     (h) to prepare and file or publish with the Secretary of Labor, the
Secretary of the Treasury, their delegates and all other appropriate government
officials all reports and other information required under law to be so filed or
published;
     (i) to provide directions to the Trustee with respect to methods of benefit
payment, and all other matters where called for in the Plan or requested by the
Trustee;
     (j) to engage assistants and professional advisers;
     (k) to arrange for fiduciary bonding;
     (l) to provide procedures for determination of claims for benefits; and
     (m) to designate, from time to time, the Trustee; all as further set forth
herein.
     11.3 Reporting and Disclosure. The Plan Administrator shall keep all
individual and group records relating to Participants and Beneficiaries and all
other records necessary for the proper operation of the Plan. Such records shall
be made available to the Participating Companies and to each Participant and
Beneficiary for examination during normal business hours except that a
Participant or Beneficiary shall examine only such records as pertain
exclusively to the examining Participant or Beneficiary and the Plan and Trust
Agreement.
     11.4 Construction of the Plan. The Plan Administrator shall take such steps
as are considered necessary and appropriate to remedy any inequity that results
from incorrect information received or communicated in good faith or as the
consequence of an administrative error. The Plan Administrator, in its sole and
full discretion, shall interpret the Plan and shall determine the questions
arising in the administration, interpretation and application of the Plan. The
Plan Administrator shall correct any defect, reconcile any inconsistency or
supply any omission with respect to the Plan.
     11.5 Assistants and Advisors.
     (a) Engaging Advisors. The Plan Administrator shall have the right to hire
such professional assistants and consultants as it, in its sole discretion,
deems necessary or advisable. To the extent that the costs for such assistants
and advisors are not paid by the Controlling Company, they shall be paid at the
direction of the Plan Administrator from the Trust Fund as an expense of the
Trust Fund.
     (b) Reliance on Advisors. The Plan Administrator and the Participating
Companies shall be entitled to rely upon all certificates and reports made by an
accountant, attorney or other professional adviser selected pursuant to this
Section; the Plan Administrator, the Participating Companies, and the Trustee
shall be fully protected in respect to any action taken or suffered by them in
good faith in reliance upon the advice or opinion of any such accountant,
attorney or other professional adviser; and any action so taken or suffered
shall be conclusive upon each of them and upon all other persons interested in
the Plan.

59



--------------------------------------------------------------------------------



 



     11.6 Investment Authority.
     (a) Funding Policy. The Plan Administrator is authorized to establish and
carry out a funding policy consistent with the Plan objectives and with the
requirements of any applicable law. Such policy shall be in writing and shall
have due regard for the liquidity needs of the Trust. Such funding policy shall
also state the general investment objectives of the Trust and the philosophy
upon which maintenance of the Plan is based.
     (b) Duties. The Plan Administrator also shall have responsibility and
authority:
     (1) To appoint one or more persons to serve as investment manager with
respect to all or part of the Plan assets, including assets maintained under
separate accounts of an insurance company;
     (2) To take any action appropriate to ensure that the Plan assets are
invested for the exclusive purpose of providing benefits to Participants and
their Beneficiaries in accordance with the Plan and defraying reasonable
expenses of administering the Plan, subject to the requirements of any
applicable law;
     (3) To employ one or more persons to render advice with respect to any
responsibility or authority being carried out by the Plan Administrator. To the
extent that the costs for such assistants and advisors are not paid by the
Controlling Company, they shall be paid at the direction of the Plan
Administrator from the Trust Fund as an expense of the Trust Fund; and
     (4) To select the investment alternatives for the Plan consistent with its
funding policy and the Plan’s objectives. The Plan Administrator in its sole
discretion, may authorize the Trustee to select the investment alternatives for
the Plan consistent with its funding policy and the Plan’s objectives.
     11.7 Direction of Trustee. The Plan Administrator shall have the power to
provide the Trustee with general investment policy guidelines and directions to
assist the Trustee respecting investments made in compliance with, and pursuant
to, the terms of the Plan.
     11.8 Bonding. The Plan Administrator shall arrange for fiduciary bonding as
is required by law, but no bonding in excess of the amount required by law shall
be required by the Plan.
     11.9 Indemnification. Each officer, agent and member of the Board of
Directors of the Controlling Company shall be indemnified by the Participating
Companies against judgment amounts, settlement amounts (other than amounts paid
in settlement to which the Participating Companies do not consent) and expenses,
reasonably incurred by any member of the Board of Directors in connection with
any action to which the Board of Directors or he may be a party (by reason of
his service as a member of the Board of Directors) except in relation to matters
as to which the Board or he shall be adjudged in such action to be personally
guilty of gross negligence or willful misconduct in the performance of its or
his duties. The foregoing right to indemnification shall be in addition to such
other rights as such Board or each Board member

60



--------------------------------------------------------------------------------



 



may enjoy as a matter of law or by reason of insurance coverage of any kind.
Rights granted hereunder shall be in addition to and not in lieu of any rights
to indemnification to which such Board or each Board member may be entitled
pursuant to the by-laws of the Controlling Company.
ARTICLE XII
ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
     12.1 Controlling Company and Board.
     (a) General Responsibilities. The Controlling Company, as Plan sponsor, and
the Board each shall serve as a Named Fiduciary having the authority and
responsibility to serve as Plan Administrator.
     (b) Allocation of Authority. In the event any of the areas of authority and
responsibilities of the Controlling Company and the Board overlap with that of
any other Plan fiduciary, the Controlling Company and the Board shall coordinate
with such other fiduciaries the execution of such authority and
responsibilities; provided, the decision of the Controlling Company and the
Board with respect to such authority and responsibilities ultimately shall be
controlling.
     (c) Authority of Participating Companies. Notwithstanding anything herein
to the contrary, and in addition to the authority and responsibilities
specifically given to the Participating Companies in the Plan, the Controlling
Company, in its sole discretion, may grant the Participating Companies such
authority and charge them with such responsibilities as the Controlling Company
deems appropriate.
     12.2 Trustee. The Trustee shall have the powers and duties set forth in the
Trust Agreement.
     12.3 Limitations on Obligations of Fiduciaries. No fiduciary shall have
authority or responsibility to deal with matters other than as delegated to it
under the Plan, under the Trust Agreement or by operation of law. A fiduciary
shall not in any event be liable for breach of fiduciary responsibility or
obligation by another fiduciary (including Named Fiduciaries) if the
responsibility or authority for the act or omission deemed to be a breach was
not within the scope of such fiduciary’s authority or delegated responsibility.
     12.4 Delegation. Named Fiduciaries shall have the power to delegate
specific fiduciary responsibilities (other than Trustee responsibilities). Such
delegations maybe to officers or Employees of a Participating Company or to
other persons, all of whom shall serve at the pleasure of the Named Fiduciary
making such delegation and, if full-time Employees of a Participating Company,
without compensation. Any such person may resign by delivering a written
resignation to the delegating Named Fiduciary. Vacancies created by any reason
may be filled by the appropriate Named Fiduciary or the assigned
responsibilities may be reabsorbed or redelegated by the Named Fiduciary.

61



--------------------------------------------------------------------------------



 



     12.5 Multiple Fiduciary Role. Any person may hold more than one position of
fiduciary responsibility and shall be liable for each such responsibility
separately.
ARTICLE XIII
AMENDMENT, TERMINATION AND ADOPTION
     13.1 Amendment. The provisions of the Plan may be amended at any time and
from time to time by the Controlling Company or the Board; provided:
     (a) No amendment shall increase the duties or liabilities of the Trustee
without the consent of such party;
     (b) No amendment shall decrease the balance or vested percentage of an
Account or eliminate an optional form of benefit, other than as permitted
pursuant to Code Section 411(d)(b), Regulations thereunder and other applicable
guidance from the Internal Revenue Service.
     (c) No amendment shall be made which would divert any of the assets of the
Trust Fund to any purpose other than the exclusive benefit of Participants and
Beneficiaries, except that the Plan and Trust Agreement may be amended
retroactively and to affect the Accounts of Participants and Beneficiaries if
necessary to cause the Plan and Trust to be qualified and exempt from taxation
under the Code;
     (d) No amendment which increases the rate of Company Contributions under
the Plan shall be made without approval of the Board; and
     (e) Each amendment shall be approved by the Plan Administrator by
resolution.
     13.2 Termination.
     (a) Right to Terminate. The Controlling Company expects the Plan to be
continued indefinitely, but it reserves the right to terminate the Plan or to
completely discontinue Contributions to the Plan at any time by action of the
Board. In either event, the Plan Administrator, each Participating Company and
the Trustee shall be promptly advised of such decision in writing. (For
termination of the Plan by a Participating Company as to itself (rather than the
termination of the entire Plan) refer to Section 13.3(e).)
     (b) Vesting Upon Complete Termination. If the Plan is terminated by the
Controlling Company or Contributions to the Plan are completely discontinued,
the Accounts of all Participants and Beneficiaries or other successors in
interest as of such date shall become 100 percent vested and nonforfeitable.
Upon termination of the Plan, the Plan Administrator, in its sole discretion,
shall instruct the Trustee either (i) to continue to manage and administer the
assets of the Trust for the benefit of the Participants and their Beneficiaries
pursuant to the terms and provisions of the Trust

62



--------------------------------------------------------------------------------



 



Agreement, or (ii) if there is no successor plan permitted under the terms of
Section 9.1(c) or no benefits subject to the restrictions in said Section, to
pay over to each Participant the value of his interest in a single sum and to
thereupon dissolve the Trust.
     (c) Dissolution of Trust. In the event that the Plan Administrator decides
to dissolve the Trust, as soon as practicable following the termination of the
Plan or the Plan Administrator’s decision, whichever is later, the assets under
the Plan shall be converted to cash or other distributable assets, to the extent
necessary to effect a complete distribution of the Trust assets as described
herein below. Following completion of the conversion, on a date selected by the
Plan Administrator, each individual with an Account under the Plan on such date
shall receive a distribution of the total amount then credited to his Account.
The amount of cash and other property distributable to each such individual
shall be determined as of the date of distribution (treating, for this purpose,
such distribution date as the Valuation Date as of which the distributable
amount is determined). In the case of a termination distribution as provided
herein, the Plan Administrator may direct the Trustee to take any applicable
action provided in Article IX dealing with unclaimed benefits, except that it
shall not be necessary to hold funds for any period of time stated in such
Section. Within the expense limitations set forth in the Plan, the Plan
Administrator may direct the Trustee to use assets of the Trust Fund to pay any
due and accrued expenses and liabilities of the Trust and any expenses involved
in termination of the Plan (other than expenses incurred for the benefit of the
Participating Companies).
     (d) Vesting Upon Partial Termination. In the event of a partial termination
of the Plan (as provided in Code section 411(d)(3)), the Accounts of those
Participants and Beneficiaries affected shall become 100 percent vested and
nonforfeitable and, unless transferred to another qualified plan, shall be
distributed in a manner and at a time consistent with the terms of Article IX.
     13.3 Adoption of the Plan by a Participating Company.
     (a) Procedures for Participation. As of the Effective Date, the Controlling
Company and the other Affiliates listed on Schedule B hereto shall be
Participating Companies in the Plan. Any other company may become a
Participating Company and commence participation in the Plan subject to the
provisions of this subsection. In order for a company to become a Participating
Company, the Plan Administrator must designate such company as a Participating
Company and specify the effective date of such designation. The name of any
company which shall commence participation in the Plan, along with the effective
date of its participation, shall be recorded on Schedule B hereto which shall be
appropriately modified each time a Participating Company is added or deleted. To
adopt the Plan as a Participating Company, the board of directors of the company
must approve a resolution expressly adopting the Plan for the benefit of its
eligible employees and accepting designation as a Participating Company, subject
to all of the provisions of this Plan and of the Trust. The resolution shall
specify the date as of which the designation as a Participating Company shall be
effective. A copy of the resolution (certified if requested) of the board of
directors of the adopting Participating Company shall be provided to the Plan
Administrator. Upon adoption of the Plan by a

63



--------------------------------------------------------------------------------



 



Participating Company as herein provided, the Employees of such company shall be
eligible to participate in the Plan subject to the terms hereof and of the
resolution of the Plan Administrator designating the adopting company as such.
     (b) Single Plan. The Plan, as adopted by all Participating Companies, shall
be considered a single plan for purposes of Treasury Regulation section
1.414(l)-1(b)(1). All assets contributed to the Plan by the Participating
Companies shall be held together in a single fund and shall be available to pay
benefits to all Participants and Beneficiaries. Nothing contained herein shall
be construed to prohibit the separate accounting of assets contributed by the
Participating Companies for purposes of cost allocation, contributions,
forfeitures and other purposes, pursuant to the terms of the Plan and as
directed by the Plan Administrator.
     (c) Authority under Plan. As long as a Participating Company’s designation
as such remains in effect, such Participating Company shall be bound by, and
subject to, all provisions of the Plan and the Trust. The exclusive authority to
amend the Plan and the Trust shall be vested in the Plan Administrator, and no
other Participating Company shall have any right to amend the Plan or the Trust.
Any amendment to the Plan or the Trust adopted by the Plan Administrator shall
be binding upon every Participating Company without further action by such
Participating Company.
     (d) Contributions to Plan. A Participating Company shall be required to
make Contributions to the Plan at such times and in such amounts as specified in
Articles III and VI. The Contributions made (or to be made) to the Plan by the
Participating Companies shall be allocated between and among such companies in
whatever equitable manner or amounts as the Plan Administrator shall determine.
     (e) Withdrawal from Plan. The Plan Administrator may terminate the
designation of a Participating Company, effective as of any date. A
Participating Company may withdraw from participation in the Plan, with the
approval of the Plan Administrator, by action of its board of directors,
provided such action is communicated in writing to the Plan Administrator. The
withdrawal of a Participating Company shall be effective as of the last day of
the Plan Year in which the notice of withdrawal is received by the Plan
Administrator (unless the Controlling Company or Plan Administrator consents to
a different effective date). Any such Participating Company which ceases to be a
Participating Company shall be liable for all costs and liabilities (whether
imposed under the terms of the Plan, the Code or ERISA) accrued through the
effective date of its withdrawal or termination. The withdrawing or terminating
Participating Company shall have no right to direct that assets of the Plan be
transferred to a successor plan for its employees unless such transfer is
approved by the Controlling Company or Plan Administrator in its sole
discretion.
     13.4 Merger, Consolidation and Transfer of Assets or Liabilities. In the
event of any merger or consolidation of the Plan with, or transfer of assets or
liabilities of the Plan to, any other plan, each Participant and Beneficiary
shall have a plan benefit in the surviving or transferee plan (determined as if
such plan were then terminated immediately after such merger, consolidation or
transfer of assets or liabilities) that is equal to or greater than the benefit
he

64



--------------------------------------------------------------------------------



 



would have been entitled to receive under the Plan immediately before such
merger, consolidation or transfer of assets or liabilities, if the Plan had
terminated at that time.
ARTICLE XIV
TOP-HEAVY PROVISIONS
     14.1 Top-Heavy Plan Years. The provisions set forth in this Article XIV
shall become effective for any Plan Years with respect to which the Plan is
determined to be a Top-Heavy Plan and shall supersede any other provisions of
the Plan which are inconsistent with these provisions; provided, if the Plan is
determined not to be a Top-Heavy Plan in any Plan Year subsequent to a Plan Year
in which the Plan was a Top-Heavy Plan, the provisions of this Article XIV shall
not apply with respect to such subsequent Plan Year; and, provided, further, to
the extent that any of the requirements of this Article XIV shall no longer be
required under Code section 416 or any other section of the Code, such
requirements shall be of no force or effect.
     14.2 Determination of Top-Heavy Status.
     (a) Application. The Plan will be considered a Top-Heavy Plan for a Plan
Year if either:
     (1) the Plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group and, as of the Determination Date of such Plan Year, the value
of the Accounts of the Participants who are Key Employees under the Plan exceeds
60 percent of the value of the Accounts of all Participants; or
     (2) the Plan is part of a Required Aggregation Group which, as of the
Determination Date of such Plan Year, is a Top-Heavy Group; provided, the Plan
shall not be considered a Top-Heavy Plan for a Plan Year under subsection (a)(2)
hereof if the Plan also is part of a Permissive Aggregation Group which is not a
Top-Heavy Group for such Plan Year.
(b) Special Definitions.
     (1) Determination Date. The term “Determination Date” shall mean (i) in the
case of the Plan Year that includes the Effective Date of the Plan, the last day
of such Plan Year, and (ii) with respect to any other Plan Year of the Plan, the
last day of the immediately preceding Plan Year, and (iii) for any plan year of
each other qualified plan maintained by a Participating Company or Affiliate
which is part of a Required or Permissive Aggregation Group, the date determined
under (i) or (ii) above as if the term “Plan Year” means the plan year for each
such other qualified plan.
     (2) Key Employee. The term “Key Employee” shall mean any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the determination date was an officer of the Company having annual
compensation greater than $130,000 (as adjusted

65



--------------------------------------------------------------------------------



 



under Section 416(i)(1) of the Code), a 5-percent owner of the Company, or a
1-percent owner of the Company having annual compensation of more than $150,000.
For this purpose, annual compensation means compensation within the meaning of
Section 415(c)(3) of the Code. The determination of who is a Key Employee will
be made in accordance with Section 416(i)(1) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder.
     (3) Non-Key Employee. The term “Non-Key Employee” shall mean any Employee
who is not a Key Employee. For purposes hereof, former Key Employees shall be
treated as Non-Key Employees.
     (4) Permissive Aggregation Group. The term “Permissive Aggregation Group”
shall mean a Required Aggregation Group and any other qualified plan or plans
maintained or contributed to by an Affiliate which, when considered with the
Required Aggregation Group, would continue to satisfy the requirements of Code
sections 401(a)(4) and 410.
     (5) Required Aggregation Group. The term “Required Aggregation Group” shall
mean a group of plans of the Affiliates consisting of (i) each plan which, for
such Plan Year or any of the 5 preceding Plan Years, including plans which have
been terminated within the last five (5) years ending on the Determination Date,
qualifies under Code section 401(a) and in which a Key Employee is a
participant, and (ii) each other plan which, during this 5-year period,
qualifies under Code section 401(a) and which enables any plan described in
clause (i) hereof to satisfy the requirements of Code section 401(a)(4) or 410.
     (6) Top-Heavy Group. The term “Top-Heavy Group” shall mean a Required or
Permissive Aggregation Group with respect to which the sum (determined as of a
Determination Date) of (i) the present value of the cumulative accrued benefits
for Key Employees under all Defined Benefit Plans included in such group, and
(ii) the aggregate of the accounts of Key Employees under all Defined
Contribution Plans included in such group, exceeds 60 percent of a similar sum
determined for all Employees.
     (7) Present Value. This Subsection 14.2(b)(7) shall apply for purposes of
determining the present values of accrued benefits and the amount of Account
balances of Employees as of the determination date:
     (A) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of Account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan

66



--------------------------------------------------------------------------------



 



under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than Severance from Employment, death, or disability, this
provision shall be applied by substituting 5-year period for 1-year period.
     (B) Employees not performing services during year ending on the
determination date. The accrued benefits and Account of any individual who has
not performed services for the Company during the 1-year period ending on the
determination date shall not be taken into account.
     (c) Special Rules. The following rules shall apply in determining whether
the Plan is a Top-Heavy Plan under subsection (a)(1) or (a)(2) above:
     (1) The value of any account balance under any Defined Contribution Plan
and the value of any accrued benefit under any Defined Benefit Plan shall be
determined as of the most recent valuation date that falls within, or ends with,
the 12-month period ending on the Determination Date or, if plans are
aggregated, the Determination Dates that fall within the same calendar year;
     (2) The value of the Accounts under the Plan or the accounts under any
other Defined Contribution Plan included in a Required or Permissive Aggregation
Group for any Determination Date, other than the Determination Date for the
first plan year, shall include the amounts actually contributed and paid to the
plan on or before the Determination Date, and shall exclude any amounts to be
contributed with respect to such preceding plan year but not actually paid to
the plan on or before the Determination Date. The value of the accounts under
any Defined Contribution Plan for the Determination Date of the first plan year
shall include all amounts contributed to the plan as of the Determination Date,
regardless of whether such amounts shall have been actually paid or merely
accrued as of the Determination Date;
     (3) The value of any account balance under any Defined Contribution Plan
and the present value of any accrued benefit under any Defined Benefit Plan as
of any Determination Date shall be increased by the aggregate distributions made
under the plan during the 5-year period ending on the Determination Date;
     (4) Accrued benefits and accounts of the following individuals shall not be
taken into account for a Plan Year: (A) any Non-Key Employee who, in a prior
Plan Year, was a Key Employee or (B) any Employee who had not performed an Hour
of Service for a Participating Company at any time during the 5-year period
ending on the Determination Date for such Plan Year;
     (5) The value of any account balance shall not include deductible employee
contributions, as described in Code section 72(o)(5)(A);
     (6) The extent to which rollovers and plan-to-plan transfers are taken into
account in determining the value of any account balance or accrued benefit

67



--------------------------------------------------------------------------------



 



shall be determined in accordance with Code section 416 and the regulations
thereunder; and
     (7) Effective for Plan Years beginning after December 31, 1986, each
Non-Key Employee’s accrued benefit under the Plan and any Defined Benefit Plans
shall be determined (A) under the method, if any, that uniformly applies for
accrual purposes under all Defined Benefit Plans, or (B) if there is no such
method, as if such benefit accrued more rapidly than the slowest accrual rate
permitted under the fractional accrual rate set forth under Code section
411(b)(1)(C).
     14.3 Top-Heavy Minimum Contribution.
     (a) Multiple Defined Contribution Plans. For any Plan Year in which the
Plan is a Top-Heavy Plan, the aggregate Company Contributions (when added to
similar contributions made under other defined contribution plans) allocated to
the Account of any Active Participant who is a Non-Key Employee shall not be
less than the Defined Contribution Minimum. To the extent that the Company
Contributions are less than the Defined Contribution Minimum, additional Company
Contributions shall be provided under the Plan.
     For purposes hereof, a Non-Key Employee shall not fail to receive a minimum
contribution hereunder for a Plan Year because (i) such Non-Key Employee fails
to complete 1,000 Hours of Service for such Plan Year or (ii) such Non-Key
Employee is excluded from participation (or receives no allocation) merely
because his Compensation is less than a stated amount or because he failed to
make a Deferral Election for such Plan Year.
     (b) Defined Contribution and Benefit Plans. In the event that Non-Key
Employees are covered under both the Plan and one or more Defined Benefit Plans
maintained by an Affiliate, the minimum contribution level set forth in
subsection (a) hereof shall be satisfied if each such Non-Key Employee receives
a benefit level under such Defined Contribution and Defined Benefit Plans which
is not less than the Defined Benefit Minimum offset by any benefits provided
under the Plan and any other Defined Contribution Plans maintained by any
Affiliate.
     (c) Defined Contribution Minimum. The term “Defined Contribution Minimum”
means, with respect to the Plan, a minimum level of Company Contributions
allocated with respect to a Plan Year to the Account of each Active Participant
who is a Non-Key Employee; such level being the lesser of:
     (1) 3 percent of such Active Participant’s Compensation for the entire Plan
Year; or
     (2) if no Defined Benefit Plan of an Affiliate uses the Plan to satisfy the
requirements of Code sections 401(a)(4) or 410, the highest percentage of

68



--------------------------------------------------------------------------------



 



Compensation at which Company Contributions are made, or are required to be
made, under the Plan for such Plan Year for any Key Employee.
     For purposes of this subsection, (1) qualified nonelective contributions
made by the Company in order to satisfy the anti-discrimination tests of Code
section 401(k) or section 401(m) (for example, Discretionary Contributions) may
be treated as Company Contributions; (2) Pre-Tax and Matching Contributions
shall be taken into account as Company Contributions for Key Employees;
(3) Matching Contributions may be treated as Company Contributions and may be
taken into account for satisfying the Minimum Contribution Requirement for
Non-Key Employees; and (4) Pre-Tax Contributions shall not be taken into account
for satisfying the Minimum Contribution Requirement for Non-Key Employees.
     (d) Defined Benefit Minimum. The term “Defined Benefit Minimum” means, with
respect to a Defined Benefit Plan, a minimum level of accrued benefit derived
from employer contributions with respect to a plan year for each participant who
is a Non-Key Employee; such level, when expressed as an annual retirement
benefit, being not less than the product of (1) and (2), where:
     (1) equals the Non-Key Employee’s average Compensation for the period of
consecutive years (not exceeding 5) when such Non-Key Employee had the highest
aggregate Compensation from all Affiliates; and
     (2) equals the lesser of (A) 2 percent times such Non-Key Employee’s number
of years of service or (B) 20 percent.
     For purposes of determining the Defined Benefit Minimum, “years of service”
shall not include any year of service if the Plan was not a Top-Heavy Plan for
the Plan Year ending during such year of service and shall not include any years
of service completed in a Plan Year beginning before January 1, 1984.
Compensation in years before January 1, 1984, and Compensation in years after
the close of the last Plan Year in which the Plan is a Top-Heavy Plan shall be
disregarded. All accruals of employer-provided benefits, whether or not
attributable to years for which the Plan is top-heavy, may be used in
determining whether the minimum contribution requirements set forth in this
Section are satisfied.
     14.4 Top-Heavy Minimum Vesting. The vesting schedule set forth in
Section 8.1(d) satisfies the top heavy minimum vesting requirements.
     14.5 Construction of Limitations and Requirements. The descriptions of the
limitations and requirements set forth in this Article are intended to serve as
statements of the minimum legal requirements necessary for the Plan to remain
qualified under the applicable terms of the Code. The Participating Companies do
not desire or intend, and the terms of this Article shall not be construed, to
impose any more restrictions on the operation of the Plan than required by law.
Therefore, the terms of this Article and any related terms and definitions in
the Plan shall be interpreted and operated in a manner which imposes the least
restrictions on the Plan. For example, if use of a more liberal definition of
“Compensation” is permissible at any

69



--------------------------------------------------------------------------------



 



time under the law, then the more liberal provisions may be applied as if such
provisions were included in the Plan.
ARTICLE XV
MISCELLANEOUS
     15.1 Nonalienation of Benefits and Spendthrift Clause.
     (a) General Nonalienation Requirements. Except to the extent permitted by
law and as provided in Subsections (b) and (c) hereof, none of the Accounts,
benefits, payments, proceeds or distributions under the Plan shall be subject to
the claim of any creditor of a Participant or Beneficiary or to any legal
process by any creditor of such Participant or of such Beneficiary; and neither
such Participant nor any such Beneficiary shall have any right to alienate,
commute, anticipate or assign any of the Accounts, benefits, payments, proceeds
or distributions under the Plan except to the extent expressly provided herein.
     (b) Exception for Qualified Domestic Relations Orders.
     (1) The nonalienation requirements of subsection (a) hereof shall apply to
the creation, assignment or recognition of a right to any benefit, payable with
respect to a Participant pursuant to a domestic relations order, unless such
order is (i) determined to be a qualified domestic relations order, as defined
in Code section 414(p), entered on or after January 1, 1985, or (ii) any
domestic relations order, as defined in Code section 414(p), entered before
January 1,1985, pursuant to which a transferor plan was paying benefits on
January 1, 1985. The Plan Administrator shall establish reasonable written
procedures to determine the qualified status of a domestic relations order.
Further, to the extent provided under a qualified domestic relations order, a
former spouse of a Participant shall be treated as the Spouse or Surviving
Spouse for all purposes under the Plan.
     (2) The Plan Administrator shall establish reasonable procedures to
administer distributions under qualified domestic relations orders which are
submitted to it. The Plan Administrator, to the extent provided in a qualified
domestic relations order, shall direct the Trustee to pay, in a single sum
payment, the full amount of the benefit payable to any alternate payee under a
qualified domestic relations order. Such cash-out payment shall be made as soon
as practicable after the end of the month within which the Plan Administrator
determines that a domestic relations order is a qualified domestic relations
order, or if later, when the terms of the qualified domestic relations order
permit such a distribution. (See also Section 9.5) If the terms of a qualified
domestic relations order do not permit an immediate cash-out payment, the
benefits shall be paid to the alternate payee in accordance with the terms of
such order and the applicable terms of the Plan.

70



--------------------------------------------------------------------------------



 



     (c) Exception for Loans from the Plan. All loans made by the Trustee to any
Participant or Beneficiary shall be secured by a pledge of the borrower’s
interest in the Plan.
     (d) Exception for Benefit Offset Pursuant to Code Section 401(a)(13)(C).
The prohibitions contained in Section 15.1(a) hereof shall not apply to any
offset of a Participant’s benefits provided under the Plan in an amount that the
Participant is ordered or required to pay to the Plan (1) due to conviction of a
crime against the Plan, (2) under a court order in a civil suit for breach of
fiduciary duty under ERISA, or (3) under a settlement agreement with the
Department of Labor or the Pension Benefit Guaranty Corporation for breach of
fiduciary duty. The court order or settlement agreement must expressly provide
for the offset of the Participant’s benefits.
     15.2 Headings. The headings and subheadings in the Plan have been inserted
for convenience of reference only and are to be ignored in any construction of
the provisions hereof.
     15.3 Construction, Controlling Law. In the construction of the Plan, the
masculine shall include the feminine and the feminine the masculine, and the
singular shall include the plural and the plural the singular, in all cases
where such meanings would be appropriate. Unless otherwise specified, any
reference to a section shall be interpreted as a reference to a section of the
Plan. The Plan shall be construed in accordance with the laws of the State of
Texas and applicable federal laws.
     15.4 No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant,
Employee or any person whomsoever the right to be retained in the service of any
Affiliate, and all Participants and other Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.
     15.5 Legally Incompetent. The Plan Administrator may in its discretion
direct that payment be made and the Trustee shall make payment on such
direction, directly to an incompetent or disabled person, whether incompetent or
disabled because of minority or mental or physical disability, or to the
guardian of such person or to the person having legal custody of such person,
without further liability with respect to or in the amount of such payment
either on the part of any Participating Company, the Plan Administrator or the
Trustee.
     15.6 Heirs, Assigns and Personal Representatives. The Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant and Beneficiary, present and future.
     15.7 Title to Assets, Benefits Supported Only By Trust Fund. No Participant
or Beneficiary shall have any right to, or interest in, any assets of the Trust
Fund upon termination of his employment or otherwise, except as provided from
time to time under the Plan, and then only to the extent of the benefits payable
under the Plan to such Participant out of the assets of the Trust Fund. Any
person having any claim under the Plan shall look solely to the assets of the
Trust Fund for satisfaction. The foregoing sentence notwithstanding, each
Participating Company shall indemnify and save any of its officers, members of
its board of directors or

71



--------------------------------------------------------------------------------



 



agents, and each of them, harmless from any and all claims, loss, damages,
expense and liability arising from their responsibilities in connection with the
Plan and from acts, or omissions and conduct in their official capacity, except
to the extent that such effects and consequences shall result from their own
willful misconduct or gross negligence.
     15.8 Legal Action. In any action or proceeding involving the assets held
with respect to the Plan or Trust Fund or the administration thereof, the
Participating Companies, the Plan Administrator and the Trustee shall be the
only necessary parties and no Participants, Employees, or former Employees of
the Company, their Beneficiaries or any other person having or claiming to have
an interest in the Plan shall be entitled to any notice of process; provided,
that such notice as is required by the Internal Revenue Service and the
Department of Labor to be given in connection with Plan amendments, termination,
curtailment or other activity shall be given in the manner and form and at the
time so required. Any final judgment which is not appealed or appealable that
may be entered in any such action or proceeding shall be binding and conclusive
on the parties hereto, the Plan Administrator and all persons having or claiming
to have an interest in the Plan.
     15.9 Severability. If any provisions of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.
     15.10 Exclusive Benefit: Refund of Contributions. No part of the Trust Fund
shall be used for or diverted to purposes other than the exclusive benefit of
the Participants and Beneficiaries, subject, however, to the payment of all
costs of maintaining and administering the Plan and Trust. Notwithstanding the
foregoing, Contributions to the Trust by a Participating Company may be refunded
to the Participating Company under the following circumstances and subject to
the following limitations:
     (a) Permitted Refunds. If and to the extent permitted by the Code and other
applicable laws and regulations thereunder, upon the Participating Company’s
request, a Contribution which is (i) made by a mistake in fact, (ii) conditioned
upon initial qualification of the Plan with the Plan receiving an adverse
determination even though the application for determination is submitted to the
Internal Revenue Service for review within the remedial amendment period (as
defined in Treasury Regulation section 1.401(b)-1) with respect to the Plan, or
(iii) conditioned upon the deductibility of the Contribution under Code section
404, shall be returned to the Participating Company making the Contribution
within 1 year after the payment of the Contribution or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.
     (b) Payment of Refund. If any refund is paid to a Participating Company
hereunder, such refund shall be made without interest or other investment gains,
shall be reduced by any investment losses attributable to the refundable amount
and shall be apportioned among the Accounts of the Participants as an investment
loss, except to the extent that the amount of the refund can be attributed to
one or more specific Participants (for example, as in the case of certain
mistakes of fact), in which case the amount of the refund attributable to each
such Participant’s Account shall be debited directly against such Account.

72



--------------------------------------------------------------------------------



 



     (c) Limitation on Refund. No refund shall be made to a Participating
Company if such refund would cause the balance in a Participant’s Account to be
less than the balance would have been had the refunded contribution not been
made.
     15.11 Predecessor Service. In the event a Participating Company maintains
the Plan as successor to a predecessor employer who maintained the Plan, service
for the predecessor employer shall be treated as service for the Participating
Company.
     15.12 Plan Expenses. As permitted under the Code and ERISA, expenses
incurred with respect to administering the Plan and Trust shall be paid by the
Trustee from the Trust Fund to the extent such costs are not paid by the
Participating Companies or to the extent the Controlling Company requests that
the Trustee reimburse it or any other Participating Company for its payment of
such expenses. The Plan Administrator may provide for any expenses specifically
attributable to transactions involving an Account to be charged against such
Account.
     15.13 Residents of Puerto Rico. This Plan shall at all times be maintained
and administered in accordance with any applicable laws of Puerto Rico, and
their related regulations, in connection with contributions made by or on behalf
of, or benefits paid, to Participants who are residents of Puerto Rico.
     IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be
executed by its duly authorized representative on the 29th day of January, 2007.

                  RENT-A-CENTER, INC.    
 
           
 
  By:

Name:   /s/ Robert D. Davis
 
Robert D. Davis    
 
  Title:   Senior Vice President – Finance,    
 
      Chief Financial Officer and Treasurer    

73



--------------------------------------------------------------------------------



 



SCHEDULE A
TO THE
RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN

SPECIAL EFFECTIVE DATES FOR CHANGES IN LAW
     1. Effective Date. Changes in the law required the Prior Plan to be amended
in various respects. To comply with the requirements of such changes, the
provisions of the Plan described below amend the Prior Plan as of dates other
than the Effective Date.
          (A) Code Section 411(a) Compliance. To comply with the “cash-out” rule
of Code Section 411(a)(11): The cash-out limit of $1,000 in Sections 9.1 and
9.4, as modified in Amendment One to the January 1, 2003 Amended and Restated
Prior Plan executed on November 8, 2005, was effective on March 28, 2005, the
date on which the $1,000 limit was first applied in operation.

74



--------------------------------------------------------------------------------



 



SCHEDULE B
TO THE
RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN

PARTICIPATING COMPANIES
[see Plan Section 1.58 and Section 13.3]
     As of May 13, 2004, the following companies are Participating Companies in
the Plan. Any company which becomes a Participating Company after May 13, 2004
shall be set forth below or in the records of the Plan Administrator, including
such company’s effective date of participation.

              COMPANY   EIN   EFFECTIVE DATE
ColorTyme, Inc. (acquired May 1996)
    75-2651408     October 1, 1997
Get-It-Now, LLC
    16-1628325     October 1, 2002
Rent-A-Center East, Inc. (formerly Rent-A-Center, Inc.)
    48-1024367     December 31, 2002
Rent-A-Center Texas, LP
    45-0491512     December 31, 2002
Rent-A-Center West, Inc.
    48-1156618     December 31, 2002
RAC National Product Service, LLC
    42-1626381     May 1, 2004
RAC RR, Inc.
    73-1702183     May 7, 2004
Rent Rite Servicing, Inc.
    01-0677577     May 7, 2004
Rainbow Rentals, Inc.
    34-1512520     May 13, 2004
Rent-Way, Inc.
    25-1407782     January 1, 2007
dPi Teleconnect, LLC
    75-2793726     January 1, 2007

75



--------------------------------------------------------------------------------



 



SCHEDULE C
TO THE
RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN

SERVICE WITH PREDECESSOR EMPLOYERS
INCLUDED PURSUANT TO PLAN SECTIONS 1.85(f) AND 2.1(d)
     An Employee’s periods of employment with the following entities, prior to
such entities becoming (or becoming part of such) Affiliates, shall be taken
into account for eligibility (and vesting purposes) under the Plan:

  1.   Advantage Companies, Inc. and its affiliates, to the extent such Employee
became an Employee immediately following and as a result of the acquisition of
Advantage Companies, of Thorn Americas, Inc and its affiliates by the Thorn
Americas, Inc. on January 2, 1996.     2.   Tidewater Rental Corporation, and
its affiliates, to the extent such Employee became an Employee immediately
following and as a result of the acquisition of Advantage Companies, Inc. and
its affiliates by the Thorn Americas, Inc. on January 2, 1996.     3.   Thorn
Americas, Inc. and its affiliates, to the extent such Employee became an
Employee immediately following and as a result of the acquisition of Thorn
Americas, Inc. by Renters Choice, Inc.     4.   Rent Rite, Inc. and its
affiliates, to the extent such Employee became an Employee immediately following
and as a result of the acquisition of Rent Rite, Inc. and its affiliates by
Rent-A-Center, Inc. on May 7, 2004.     5.   Rainbow Rentals, Inc. and its
affiliates, to the extent such Employee became an Employee immediately following
and as a result of the acquisition of Rainbow Rentals, Inc. and its affiliates
by Rent-A-Center, Inc. on May 13, 2004.

76



--------------------------------------------------------------------------------



 



SCHEDULE D
TO THE
RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN
PROVISIONS FOR FORMER PARTICIPANTS
OF THE
RENT RITE 401(k) RETIREMENT SAVINGS PLAN
     D.1. Background. The provisions of this Schedule D supersede any contrary
provisions of the Plan with respect to Participants described in Section D.2.
The Plan as modified by this Schedule D reflects the provisions of this Plan as
they apply to such Participants for periods on and after May 7, 2004.
     D.2. Participant. A Participant means any Participant who was formerly a
participant in the Rent Rite 401(k) Retirement Savings Plan (“Rent Rite Plan”).
     D.3. Early Retirement Age. For purposes of monies transferred to the Plan
from the Rent Rite Plan, “Early Retirement Age” shall mean the date on which
occurs the later of (i) the fifty-fifth (55th) birthday of a Participant, or
(ii) the completion of six (6) years of vesting service by the Participant. All
provisions in the Plan which provide for full vesting on attainment of Normal
Retirement Age will apply to the Early Retirement Age for such monies.
     D.4. Vesting. A Participant under this Schedule D shall at all times be
fully vested in all “safe harbor” matching contributions made on his behalf in
the Rent Rite Plan.

77



--------------------------------------------------------------------------------



 



AMENDMENT NO. ONE TO THE
RENT-A-CENTER, INC.
401(k) RETIREMENT SAVINGS PLAN
     WHEREAS, Rent-A-Center, Inc., a Delaware corporation (the “Company”),
established the Rent-A-Center, Inc. 401(k) Retirement Savings Plan (the “Plan”),
and its related Trust (the “Trust”) by documents effective October 1, 1997; and
     WHEREAS, the Plan has been amended from time to time since October 1, 1997;
and
     WHEREAS, the Plan provides, at Section 14.1 of Article XIV that the Company
retains the right to amend the Plan from time to time; and
     WHEREAS, the Company wishes to amend the Plan to incorporate automatic
enrollment provisions for certain employees who do not otherwise make a specific
election to make or not make Pre-Tax Contributions at the time they first become
eligible to participate in the Plan; and
     WHEREAS, the Plan requires amendment to incorporate certain regulatory and
legislative changes relating to final regulations issued by the Internal Revenue
Service on April 5, 2007 under Code Section 415 (the “Final 415 Regulations”),
which are required to be adopted with an effective date of limitation years
beginning on or after July 1, 2007; and
     WHEREAS, the Company intends this amendment as good faith compliance with
the requirements of the Final 415 Regulations and that it is to be construed in
accordance with the Final 415 Regulations and guidance issued thereunder, the
terms of which are incorporated herein by reference.
     NOW THEREFORE, the Plan is hereby amended effective as of the dates noted
herein, as follows:
     1. Section 1.20 is hereby amended effective January 1, 2008 by adding a new
paragraph (e) at the end of such section to read as follows:
     (e) Notwithstanding the foregoing paragraphs, for Limitation Years
beginning on or after July 1, 2007, payments made within 21/2 months after
severance from employment (within the meaning of Code
Section 401(k)(2)(B)(i)(I)) will be considered Compensation for all purposes of
subsections (a) through (d) above and within the meaning of Code Section
415(c)(3) if they are payments that, absent a severance from employment, would
have been paid to the Employee while the Employee continued in employment with
his employer and are regular Compensation for services during the Employee’s
regular working hours, Compensation for services outside the Employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar compensation, and payments for accrued bona fide sick, vacation or
other leave, but only if the Employee would have been able to use the leave if
employment had continued. Any payments not described above are not considered
Compensation if paid after severance from employment, even if they are paid
within 21/2 months following severance from employment, except for payments to
an individual who does not currently

1



--------------------------------------------------------------------------------



 



perform services for his employer by reason of qualified military service
(within the meaning of Code Section 414(u)(1)) to the extent these payments do
not exceed the amounts the individual would have received if the individual had
continued to perform services for his employer rather than entering qualified
military service.
     2. Section 3.1 is hereby amended effective May 1, 2008 by adding a new
subsection (c) to the end to read as follows:
     (c) Automatic Enrollment for Store Managers. Notwithstanding the foregoing
provisions of this Section 3.1, effective May 1, 2008, to the extent an Active
Participant who is a Store Manager (as that position and title is determined by
each Participating Company) fails to make a specific election to decline to make
Pre-Tax Contributions when such Active Participant is first eligible to make
Pre-Tax Contributions, such Active Participant will be considered to have
automatically elected to contribute four percent (4%) of his Compensation as a
Pre-Tax Contribution, unless, after appropriate advance notice is given, he
affirmatively elects not to make a Pre-Tax Contribution or to make a Pre-Tax
Contribution in another amount.
     Additionally, at the time an Active Participant is promoted to Store
Manager, if he is not currently electing to make Pre-Tax Contributions, he will
receive a one-time notice of the option to make such contributions and, if he
fails to make a specific election to decline to make such contributions, such
Active Participant will be considered to have automatically elected to
contribute four percent (4%) of his Compensation as a Pre-Tax Contribution.
     Further, all Store Managers who are Active Participants as of May 1, 2008
and who are not currently electing to make Pre-Tax Contributions will receive a
one-time notice of the option to make such contributions and, if any such Active
Participant fails to make a specific election to decline to make such
contributions, such Active Participant will be considered to have automatically
elected to contribute four percent (4%) of his Compensation as a Pre-Tax
Contribution.
     3. Section 6.6(b) is hereby amended effective January 1, 2008 by adding a
new section (4) to the end of such section to read as follows:
     (4) Notwithstanding the foregoing paragraphs (1) through (3), effective for
Limitation Years beginning on or after July 1, 2007, the provisions of those
sections and any other Plan provisions incorporating the requirements of prior
Treas. Reg. Section 1.415-6(b)(6) (as in effect for Limitation Years beginning
prior to July 1, 2007) shall not apply for any Limitation Year beginning on or
after July 1, 2007. Any correction of excess Annual Additions shall be
administered pursuant to applicable Internal Revenue Service and Treasury
guidance in effect at the time of such correction.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed this 1st day of April,
2008.

                  RENT-A-CENTER, INC.    
 
           
 
  By:
Name:   /s/ Robert D. Davis
 
Robert D. Davis    
 
  Title:   EVP – Finance & CFO    

3